Exhibit 10.1

SECOND AMENDMENT TO LEASE

This Second Amendment to Lease (the “Amendment” or “Second Amendment”) is
entered into effective as of March 17, 2008 (the “Effective Date”), by and
between Minneapolis 225 Holdings, LLC, a Delaware limited liability company
(“Landlord”), and Capella Education Company, a Minnesota corporation (“Tenant”).

RECITALS

A. Landlord and Tenant are parties to an Office Lease dated February 23, 2004
(the “Original Lease”), which was amended by a First Amendment to Lease dated
May 16, 2006 (the “First Amendment”) (as so previously amended the “Existing
Lease” and as amended by this Second Amendment, the “Lease”), relating to
certain premises situated in the office project now commonly known as 225 South
Sixth in Minneapolis, Minnesota.

B. Landlord and Tenant now want to expand the size of the Premises and to extend
the Term of the Lease on the terms and conditions hereinafter set forth.

Accordingly, Landlord and Tenant hereby agree as follows:

1. Application of Lease Terms. Except to the extent inconsistent with this
Amendment and except to the extent that the terms of this Amendment specifically
address a topic, the terms and conditions of the Existing Lease shall apply.
Those capitalized terms which are used in this Amendment and are not defined
herein shall have the respective meaning given to them in the Existing Lease.

2. Definitions. The following definitions are hereby added alphabetically to
Section 1 of the Lease:

“Applicable Improvement Allowance” means (i) Six Dollars ($6.00) per square foot
of the Rentable Area of the Existing Premises, (ii) Thirty Six Dollars ($36.00)
per square foot of the Rentable Area of the First Expansion Space, (iii) Thirty
Four Dollars ($34.00) per square foot of the Rentable Area of the Second
Expansion Space, (iv) Thirty One Dollars ($31.00) per square foot of the
Rentable Area of the Third Expansion Space, and (v) Thirty Dollars ($30.00) per
square foot of the Rentable Area of the Fourth Expansion Space.

“Applicable Improvement Allowance Expiration Date” means (i) December 31, 2009,
with respect to the Applicable Improvement Allowance for the Existing Premises,
(ii) December 31, 2009, with respect to the Applicable Improvement Allowance for
the First Expansion Space, (iii) September 30, 2010, with respect to the
Applicable Improvement Allowance for the Second Expansion Space,
(iv) September 30, 2011, with respect to the Applicable Improvement Allowance
for the Third Expansion Space, and (v) September 30, 2011, with respect to the
Applicable Improvement Allowance for the Fourth Expansion Space.

 



--------------------------------------------------------------------------------

“Break Room-Meeting Room Space” means the approximately 10,008 square feet of
the Rentable Area of the Third Expansion Space which is depicted on Exhibit Q-3
that is attached to this Second Amendment.

“Break Room-Meeting Room Space Delivery Date” shall be July 1, 2008, or on such
earlier date as Ameriprise Financial, Inc. permits Landlord to deliver
possession of such space to Tenant.

“Existing Premises” means the 203,321 square feet of Rentable Area that Tenant
is currently leasing from Landlord pursuant to the Existing Lease.

“Expansion Space Delivery Date” means (i) the First Expansion Space Delivery
Date, or (ii) the Second Expansion Space Delivery Date, or (iii) the Third
Expansion Space Delivery Date, (iv) the Fourth Expansion Space Delivery Date, or
(v) the Break Room-Meeting Room Space Delivery Date.

“Expansion Space Rent Commencement Date” means (i) the First Expansion Space
Rent Commencement Date, or (ii) the Second Expansion Space Rent Commencement
Date, or (iii) the Third Expansion Space Rent Commencement Date, or (iv) the
Fourth Expansion Space Rent Commencement Date.

“First Expansion Space” means the approximately 26,148 square feet of Rentable
Area which is located on the 5th floor of the Tower and which is depicted on
Exhibit Q-1 that is attached to this Second Amendment.

“First Expansion Space Delivery Date” means the date on which this Second
Amendment has been fully executed and delivered.

“First Expansion Space Rent Commencement Date” means July 1, 2008.

“Second Amendment Expansion Space” means (i) the First Expansion Space, or
(ii) the Second Expansion Space, or (iii) the Third Expansion Space, or (iv) the
Fourth Expansion Space.

“Second Amendment Expansion Spaces” means the First Expansion Space, the Second
Expansion Space, the Third Expansion Space and the Fourth Expansion Space.

“Second Expansion Space” means the approximately 109,941 square feet of Rentable
Area which is located on the 10th and 11th floors of the Building and the Tower
and which is depicted on Exhibit Q-2 that is attached to this Second Amendment.

“Second Expansion Space Delivery Date” means August 1, 2008.

“Second Expansion Space Rent Commencement Date” means March 1, 2009.

 

2



--------------------------------------------------------------------------------

“Third Expansion Space” means the approximately 26,708 square feet of Rentable
Area which is located on the 5th floor of the Building and which is depicted on
Exhibit Q-3 that is attached to this Second Amendment.

“Third Expansion Space Delivery Date” means August 1, 2009, except that the
portion of the Third Expansion Space which is defined as the Break Room-Meeting
Room Space shall be delivered on the Break Room-Meeting Room Space Delivery
Date.

“Third Expansion Space Rent Commencement Date” means the earlier of (i) March 1,
2010, or (ii) sixty (60) days after Tenant occupies any portion of the Third
Expansion Space (other than the Break Room-Meeting Space) for the conduct of
Tenant’s business.

“Fourth Expansion Space” means the approximately 29,520 square feet of Rentable
Area which is located on the 6th floor of the Building and which is depicted on
Exhibit Q-4 that is attached to this Second Amendment.

“Fourth Expansion Space Delivery Date” means August 1, 2009.

“Fourth Expansion Space Rent Commencement Date” means the earlier of
(i) November 1, 2010, or (ii) thirty (30) days after Tenant occupies any portion
of the Fourth Expansion Space for the conduct of Tenant’s business.

In addition, the definition of “Premises” in Section 1 of the Lease is hereby
amended to read as follows:

“Premises” means the Existing Premises (as defined in the Second Amendment) and
all other space which is added to the Premises after the Effective Date of the
Second Amendment.

3. Extension of Lease Term. The Term of the Lease is hereby extended for a
period of five (5) years beginning on November 1, 2010, and ending on
October 31, 2015 (the “First Extension Term”). Any reference to “Term” in the
Lease or in any Exhibit thereto shall mean the Term as extended by the First
Extension Term, and as the Term of this Lease may be further extended or renewed
pursuant to Exhibit G.

4. Delivery of Second Amendment Expansion Spaces.

(a) Landlord shall deliver possession of each Second Amendment Expansion Space
to Tenant on the applicable Expansion Space Delivery Date as set forth in
Section 2 of this Second Amendment. Tenant acknowledges, however, that Landlord
shall not be liable to Tenant for any delays in delivering possession of any
portion of the Second Amendment Expansion Space to Tenant because of any holding
over by any previous tenant or occupant of the Second Amendment Expansion Space,
nor shall any such delay or failure impair the validity of this Lease. Landlord
shall, however, use all reasonable efforts (including the institution of any
eviction action needed to recover space from any holdover tenant) to deliver
possession of each portion of the Second Amendment Expansion Space to Tenant on
the applicable Expansion

 

3



--------------------------------------------------------------------------------

Space Delivery Date for such space. If Landlord does not deliver possession of
any Second Amendment Expansion Space to Tenant on or before the applicable
Expansion Space Delivery Date, then the Expansion Space Rent Commencement Date
for such space shall be delayed by one day for each day of such delay until the
space is delivered to Tenant in accordance with the requirements of the Lease.

(b) Landlord hereby certifies to Tenant that the Rentable Area of each of the
Second Amendment Expansion Spaces, as set forth in Section 2 of this Second
Amendment, has been calculated on the basis of the definitions contained in
Section 3.1 of the Original Lease.

5. Break Room–Meeting Room Space. Landlord shall use reasonable efforts to
obtain the agreement of Ameriprise Financial, Inc. to permit Landlord to
deliver, as soon as is reasonably possible, possession to Tenant of the Break
Room-Meeting Room Space which Ameriprise Financial, Inc. is currently leasing
from Landlord pursuant to a lease which will expire on June 30, 2008. From and
after the Break Room–Meeting Room Space Delivery Date, the Break Room–Meeting
Room Space shall be a part of the Premises for all purposes of this Lease except
for Tenant’s obligation to pay Base Rent and Tenant’s Additional Rent. Beginning
on the earlier of (i) date on which Tenant begins to use any portion of the
Break Room-Meeting Room Space for the conduct of Tenant’s business, and
(ii) October 1, 2008, and continuing thereafter until the Third Expansion Space
Rent Commencement Date, Tenant shall pay Landlord on the first day of each month
(in lieu of Base Rent or Tenant’s Additional Rent) for the Break Room–Meeting
Room Space an amount equal to Landlord’s reasonable determination of the
variable expenses for the utilities and janitorial services which will be
provided to the Break Room-Meeting Room Space (the “Variable Expenses”);
provided that in no event shall Tenant be obligated to pay more than Four
Dollars ($4.00) per square foot of the Break Room–Meeting Room Space for
Variable Expenses on an annual basis. Landlord estimates that the Variable
Expenses for calendar year 2008 shall be approximately $3.88 per square foot of
the Break Room–Meeting Room Space on an annual basis. Tenant’s obligation to pay
Base Rent and Tenant’s Additional Rent for the Break Room–Meeting Room Space (as
part of the Third Expansion Space) shall commence on the Third Expansion Space
Rent Commencement Date.

6. Addition to Premises; Declarations Each Second Amendment Expansion Space
shall be added to the Premises on the applicable Expansion Space Delivery Date
for such space as set forth in Section 2 of this Second Amendment and from and
after such Expansion Space Delivery Date, the term “Premises” wherever it
appears in this Lease and any Exhibits thereto shall include such Second
Amendment Expansion Space; except that Tenant shall not be obligated to pay any
Base Rent or Tenant’s Additional Rent with respect to such Second Amendment
Expansion Space until the applicable Expansion Space Rent Commencement Date for
such space. Landlord shall promptly after each Expansion Space Rent Commencement
Date prepare a declaration (substantially in the form of Exhibit C attached
hereto) confirming the Commencement Date for the applicable Second Amendment
Expansion Space and the other information set forth thereon. Tenant shall
execute and return such declaration within twenty (20) days after submission. If
Tenant fails to execute and return such declaration to Landlord within said
twenty (20) day period, Tenant shall be conclusively deemed to have agreed that
the information in the declaration is accurate and Tenant shall have thereby
waived any right to object to the accuracy of such information unless Landlord
has, during said twenty (20) day period, received a written notice from Tenant
objecting to such information and describing in detail Tenant’s reasons for so
objecting.

 

4



--------------------------------------------------------------------------------

7. “As Is” Condition. Tenant agrees to accept each Second Amendment Expansion
Space in its “as is” condition on the date possession of such space is delivered
to Tenant; provided that each Second Amendment Expansion Space must comply with
the Space Delivery Standards, and Landlord shall deliver such space broom clean,
with all personal property removed. Tenant shall notify the Landlord of any base
building systems or equipment that Tenant proposes to relocate or modify that
are not in working order prior to relocating or modifying such systems or
equipment. Tenant acknowledges that Landlord shall not be obligated to make any
improvements to any of the Second Amendment Expansion Spaces and that Tenant
shall not be entitled to any construction, build-out or other allowance with
respect thereto, except as otherwise provided in Section 8 of this Second
Amendment.

8. Improvement Allowances. To help pay for those costs which are incurred by
Tenant in designing and constructing those improvements which Tenant desires to
make to the Existing Premises and to each of the Second Amendment Expansion
Spaces (the “Second Amendment Improvements”), Landlord shall make each
Applicable Improvement Allowance available to Tenant. Landlord shall disburse
each Applicable Improvement Allowance on a monthly basis in accordance with
customary construction disbursement procedures and upon receipt of a sworn
construction statement and draw requests, with supporting invoices for actual
costs incurred and lien waivers from all material contractors and subcontractors
delivered one month in arrears; it being agreed, however, that Landlord shall
not be required to disburse any portion of an Applicable Improvement Allowance
if Tenant is then in default of its obligations under the Lease. If the actual
cost of the Second Amendment Improvements for the Existing Premises or for any
Second Amendment Expansion Space exceeds the amount of the Applicable
Improvement Allowance, Tenant shall pay the excess costs without reimbursement
from Landlord as and when such excess costs become due and payable. If Tenant
has not submitted requisitions covering all of the Applicable Improvement
Allowance for the Existing Premises or for any Second Amendment Expansion Space
on or before the Applicable Improvement Allowance Expiration Date, then up to,
but not more than $5.00 of any unused portion of the Applicable Improvement
Allowance may be applied as a credit against the next installments of Rent due
under this Lease. Notwithstanding anything to the contrary in the foregoing,
Tenant may pool the Applicable Improvement Allowances for use in paying the
costs of designing and constructing improvements to any one or more of the
Second Amendment Expansion Spaces and/or the Existing Premises, but Tenant shall
not be entitled to draw upon an Applicable Improvement Allowance prior to the
Delivery Date for such Second Amendment Expansion Space (or prior to July 1,
2008, with respect to the Applicable Improvement Allowance for the Existing
Premises), or after the Applicable Improvement Allowance Expiration Date.
Although possession of the Break Room–Meeting Room Space shall be delivered to
Tenant prior to the Delivery Date for the balance of the Third Expansion Space,
no portion of the Applicable Improvement Allowance for the Third Expansion Space
shall be made available to Tenant prior to August 1, 2009. Landlord shall be
permitted to offset against any Applicable Improvement Allowance any amounts
past due to Landlord by Tenant under this Lease.

Each Applicable Improvement Allowance shall be treated by Landlord and Tenant as
a tenant improvement allowance and all of the leasehold improvements that are
constructed and paid for with each Applicable Improvement Allowance shall be
owned by Landlord. When Tenant submits a draw request and other supporting
materials to Landlord requesting an advance of funds under any Applicable
Improvement Allowance (each, an “Advance”), Tenant shall in writing advise
Landlord whether the check (or checks) in the amount of the requested Advance

 

5



--------------------------------------------------------------------------------

should be payable to Tenant and/or to one or more of Tenant’s contractors. If
Tenant requests that a check for any Advance be made payable to any of Tenant’s
contractors, Landlord shall nonetheless deliver such check to Tenant, so that
Tenant may deliver the check to the relevant contractor. Promptly following
disbursement in full of any Applicable Improvement Allowance, Tenant will submit
to Landlord a statement identifying the categories of work with respect to which
the Applicable Improvement Allowance was disbursed, allocating to one or more of
such categories of work amounts (in the aggregate) equal to the total of the
Advances made by Landlord under the Applicable Improvement Allowance. Landlord
will execute and return such statement within twenty (20) days after submission
by Tenant. If Landlord fails to execute and return such statement and allocation
to Landlord within said twenty (20) day period, Landlord shall be conclusively
deemed to have agreed with such statement. If Landlord fails to pay any portion
of an Applicable Improvement Allowance which is properly due and payable, the
unpaid amount shall bear interest until paid at the Interest Rate, and if
Landlord fails to pay such properly due and payable amount within ten
(10) business days after receiving written notice from Tenant that such amount
was not paid when due, then Tenant shall be entitled to offset said amounts
(including interest) against Rent due and payable under the Lease.

9. Construction Matters.

(a) Tenant shall have the right to select its own designer and general
contractor (subject to Landlord’s approval, which shall not be unreasonably
withheld) to design and construct those leasehold improvements which Tenant
desires to make to the Second Amendment Expansion Spaces (the “Expansion Space
Improvements”). The plans and specifications for the Expansion Space
Improvements must be submitted to and be approved by Landlord in accordance with
the procedures set forth in Exhibit D to the Original Lease before construction
of the Expansion Space Improvements may begin for any Second Amendment Expansion
Space and the provisions of Exhibit D shall apply to the Expansion Space
Improvements, except to the extent clearly not applicable. Landlord agrees to
review Tenant’s Space Plan and Tenant Working Drawings for the Expansion Space
Improvements within the review periods requested in said Exhibit D. Mike Julius
is hereby designated as the individual who Landlord agrees shall be available to
meet and consult with Tenant as Landlord’s representative with respect to the
Expansion Space Improvements, and who, as between Landlord and Tenant, shall
have the power to legally bind Landlord (“Landlord’s Designated
Representative”). Carla Bustrom is hereby designated as the individual who
Tenant agrees shall be available to meet and consult with Landlord as Tenant’s
representative with respect to the Expansion Space Improvements, and who, as
between Tenant and Landlord, shall have the power to legally bind Tenant
(“Tenant’s Designated Representative”). Landlord and Tenant shall each have the
right to change their respective representatives, and such representatives’
responsibilities, upon notice to the other party given pursuant to the terms of
the Lease. All inquiries or instructions from Tenant’s Designated Representative
with respect to the Expansion Space Improvements shall be directed in writing to
the Landlord’s Designated Representative. Tenant shall not be obligated to pay
Landlord any administrative, oversight or management fees with respect to any of
the Expansion Space Improvements (or with respect to any Expansion Space added
to the Premises pursuant to Exhibit I-1, or any Available Space added to the
Premises pursuant to Exhibit J), unless Tenant requests specific services from
Landlord, in which case fees for Landlord’s services will be agreed upon at such
time. Landlord’s review of plans submitted by Tenant in accordance with the
requirements of this Lease, and any election by Landlord to attend Tenant’s
construction meetings, do not constitute administration, oversight or management
activities for which Landlord is entitled to a fee.

 

6



--------------------------------------------------------------------------------

(b) During the initial construction of improvements to any portion of the Second
Amendment Expansion Space (or to any Expansion Space or Available Space that is
added to the Premises pursuant to Exhibit I or J hereto), Landlord shall use
reasonable efforts to control access to the space(s) under construction, subject
to standard building rules and procedures, and subject to Tenant’s right to
monitor, inspect and direct the construction work in such space, until such
construction is completed.

(c) At any time after all or any portion of the 12th Floor Expansion Space is
added to the Premises, Tenant shall have the right, subject to the conditions
set forth below, to require that additional elevator access be provided to one
floor of the Premises (to create a transfer floor for Tenant’s use, or to serve
a floor in the Premises through which existing elevators now pass but do not
stop) through the installation and construction of building standard elevator
doorways and door frames, call buttons, and related improvements, and the
reprogramming of all of the elevators in one elevator bank. Tenant’s right to
require such additional elevator access shall be conditioned upon (i) the
Project’s elevator contractor first determining that the elevator service after
any such additional access is created will remain consistent in all respects
with that of a first class office project, (ii) any such additional access
complying with all applicable Legal Requirements, (iii) any such additional
access being created in accordance with plans and procedures acceptable to
Landlord, and (iv) all such work being performed by Landlord, but at Tenant’s
expense. Tenant shall be obligated to pay for the cost of any elevator study
required pursuant to this section, whether or not, such additional elevator
access is constructed.

10. Union Labor. All of Tenant’s contractors and subcontractors (other than
furniture, office equipment and trade fixture vendors) at any tier performing
any construction, repair, refurbishment or restoration of improvements in or to
the Premises (including, without limitation, tenant improvements and build-outs;
alterations, additions, improvements, renovations, repairs, remodeling, and
painting of such tenant improvements and build-outs; installations of fixtures,
including mechanical, electrical, and plumbing work; wiring and cabling within
the Premises, including low voltage lines, for data, security, and
telecommunications; elevator equipment or systems; and any other construction
work in, on, or to the Premises) shall: (i) be bound by and be a signator to a
collective bargaining agreement with a labor organization (a) whose jurisdiction
covers the type of work to be performed in the Premises, and (b) who is an
“Approved Building Trades Department Contractor or Subcontractor;” and
(ii) observe area standards for wages and other terms and conditions of
employment, including fringe benefits. For purposes hereof, an “Approved
Building Trades Department Contractor or Subcontractor” is a contractor or
subcontractor that is currently affiliated with the Building and Construction
Trades Department of the AFL-CIO (the “BCTD”) or, if no such BCTD-affiliated
contractor or subcontractor competent to perform the work is readily available
for a particular trade (e.g., carpentry work), a contractor or subcontractor
which is affiliated with a national trade union which recognizes (and will
recognize and respect, for its work on the Project), the jurisdictional
limitations established by the local BCTD. Notwithstanding the foregoing, Tenant
shall not be obligated to use union labor as otherwise would be required by this
Section 10 for, and the provisions of this Section 10 shall have no application
to, routine installation, maintenance and repair work in any portion of Premises
that is performed after completion of the initial Tenant Improvements for such
portion of the Premises; provided that no such single

 

7



--------------------------------------------------------------------------------

installation, maintenance or repair project shall be exempt from the provisions
of this Section 10 if the total cost of such project is estimated to exceed
$25,000, and provided further that the Tenant shall be solely responsible for
the cost and expense of such maintenance, repair or installation project. The
agreements of Landlord and Tenant in this Section 10 are not intended to confer
any right or benefit on any third-party.

11. Base Rent for Existing Premises during First Extension Term. Tenant shall,
throughout the First Extension Term, pay as monthly “Base Rent” for the Existing
Premises one twelfth of the product of:

 

  1. Eleven and 25/100 Dollars ($11.25) times the number of square feet of the
Rentable Area of the Existing Premises for the period beginning on November 1,
2010, and ending on October 31, 2011;

 

  2. Eleven and 59/100 Dollars ($11.59) times the number of square feet of the
Rentable Area of the Existing Premises for the period beginning on November 1,
2011, and ending on October 31, 2012;

 

  3. Eleven and 94/100 Dollars ($11.94) times the number of square feet of the
Rentable Area of the Existing Premises for the period beginning on November 1,
2012, and ending on October 31, 2013;

 

  4. Twelve and 29/100 Dollars ($12.29) times the number of square feet of the
Rentable Area of the Existing Premises for the period beginning on November 1,
2013, and ending on October 31, 2014; and

 

  5. Twelve and 66/100 Dollars ($12.66) times the number of square feet of the
Rentable Area of the Existing Premises for the period beginning on November 1,
2014, and ending on October 31, 2015.

The Base Rent for the Existing Premises for the period prior to First Extension
Term shall be as provided in the Existing Lease.

12. Base Rent for Second Amendment Expansion Spaces.

(a) Tenant shall pay as monthly “Base Rent” for the First Expansion Space one
twelfth of the product of:

 

  1. Thirteen and 25/100 Dollars ($13.25) times the number of square feet of the
Rentable Area of the First Expansion Space for the period beginning on the First
Expansion Space Rent Commencement Date and ending on October 31, 2008;

 

  2. Thirteen and 65/100 Dollars ($13.65) times the number of square feet of the
Rentable Area of the First Expansion Space for the period beginning on
November 1, 2008, and ending on October 31, 2009;

 

8



--------------------------------------------------------------------------------

  3. Fourteen and 06/100 Dollars ($14.06) times the number of square feet of the
Rentable Area of the First Expansion Space for the period beginning on
November 1, 2009, and ending on October 31, 2010;

 

  4. Fourteen and 48/100 Dollars ($14.48) times the number of square feet of the
Rentable Area of the First Expansion Space for the period beginning on
November 1, 2010, and ending on October 31, 2011;

 

  5. Fourteen and 91/100 Dollars ($14.91) times the number of square feet of the
Rentable Area of the First Expansion Space for the period beginning on
November 1, 2011, and ending on October 31, 2012;

 

  6. Fifteen and 36/100 Dollars ($15.36) times the number of square feet of the
Rentable Area of the First Expansion Space for the period beginning on
November 1, 2012, and ending on October 31, 2013;

 

  7. Fifteen and 82/100 Dollars ($15.82) times the number of square feet of the
Rentable Area of the First Expansion Space for the period beginning on
November 1, 2013, and ending on October 31, 2014; and

 

  8. Sixteen and 30/100 Dollars ($16.30) times the number of square feet of the
Rentable Area of the First Expansion Space for the period beginning on
November 1, 2014, and ending on October 31, 2015.

(b) Tenant shall pay as monthly “Base Rent” for the Second Expansion Space one
twelfth of the product of:

 

  1. Thirteen and 65/100 Dollars ($13.65) times the number of square feet of the
Rentable Area of the Second Expansion Space for the period beginning on the
Second Expansion Space Rent Commencement Date and ending on October 31, 2009;

 

  2. Fourteen and 06/100 Dollars ($14.06) times the number of square feet of the
Rentable Area of the Second Expansion Space for the period beginning on
November 1, 2009, and ending on October 31, 2010;

 

  3. Fourteen and 48/100 Dollars ($14.48) times the number of square feet of the
Rentable Area of the Second Expansion Space for the period beginning on
November 1, 2010, and ending on October 31, 2011;

 

  4. Fourteen and 91/100 Dollars ($14.91) times the number of square feet of the
Rentable Area of the Second Expansion Space for the period beginning on
November 1, 2011, and ending on October 31, 2012;

 

  5. Fifteen and 36/100 Dollars ($15.36) times the number of square feet of the
Rentable Area of the Second Expansion Space for the period beginning on
November 1, 2012, and ending on October 31, 2013;

 

9



--------------------------------------------------------------------------------

  6. Fifteen and 82/100 Dollars ($15.82) times the number of square feet of the
Rentable Area of the Second Expansion Space for the period beginning on
November 1, 2013, and ending on October 31, 2014; and

 

  7. Sixteen and 30/100 Dollars ($16.30) times the number of square feet of the
Rentable Area of the Second Expansion Space for the period beginning on
November 1, 2014, and ending on October 31, 2015.

(c) Tenant shall pay as monthly “Base Rent” for the Third Expansion Space one
twelfth of the product of:

 

  1. Fourteen and 06/100 Dollars ($14.06) times the number of square feet of the
Rentable Area of the Third Expansion Space for the period beginning on Third
Expansion Space Rent Commencement Date and ending on October 31, 2010;

 

  2. Fourteen and 48/100 Dollars ($14.48) times the number of square feet of the
Rentable Area of the Third Expansion Space for the period beginning on
November 1, 2010, and ending on October 31, 2011;

 

  3. Fourteen and 91/100 Dollars ($14.91) times the number of square feet of the
Rentable Area of the Third Expansion Space for the period beginning on
November 1, 2011, and ending on October 31, 2012;

 

  4. Fifteen and 36/100 Dollars ($15.36) times the number of square feet of the
Rentable Area of the Third Expansion Space for the period beginning on
November 1, 2012, and ending on October 31, 2013;

 

  5. Fifteen and 82/100 Dollars ($15.82) times the number of square feet of the
Rentable Area of the Third Expansion Space for the period beginning on
November 1, 2013, and ending on October 31, 2014; and

 

  6. Sixteen and 30/100 Dollars ($16.30) times the number of square feet of the
Rentable Area of the Third Expansion Space for the period beginning on
November 1, 2014, and ending on October 31, 2015.

(d) Tenant shall pay as monthly “Base Rent” for the Fourth Expansion Space one
twelfth of the product of:

 

  1. Fourteen and 48/100 Dollars ($14.48) times the number of square feet of the
Rentable Area of the Fourth Expansion Space for the period beginning on Fourth
Expansion Space Rent Commencement Date and ending on October 31, 2011;

 

  2. Fourteen and 91/100 Dollars ($14.91) times the number of square feet of the
Rentable Area of the Fourth Expansion Space for the period beginning on
November 1, 2011, and ending on October 31, 2012;

 

10



--------------------------------------------------------------------------------

  3. Fifteen and 36/100 Dollars ($15.36) times the number of square feet of the
Rentable Area of the Fourth Expansion Space for the period beginning on
November 1, 2012, and ending on October 31, 2013;

 

  4. Fifteen and 82/100 Dollars ($15.82) times the number of square feet of the
Rentable Area of the Fourth Expansion Space for the period beginning on
November 1, 2013, and ending on October 31, 2014; and

 

  5. Sixteen and 30/100 Dollars ($16.30) times the number of square feet of the
Rentable Area of the Fourth Expansion Space for the period beginning on
November 1, 2014, and ending on October 31, 2015.

13. Tenant’s Additional Rent. Tenant shall remain obligated to pay Tenant’s
Additional Rent for the Existing Premises throughout the Lease Term, as extended
by this Second Amendment or as the same may hereafter be extended, and Tenant
shall be obligated to pay Tenant’s Additional Rent for each Second Amendment
Expansion Space from and after the applicable Expansion Space Rent Commencement
Date until the end of the Lease Term for each such space in accordance with the
provisions of the Lease.

14. Contraction Option. The Contraction Option granted to Tenant in Section 5.3
of the Original Lease shall have no further force or effect and Section 5.3 of
the Original Lease is hereby deleted in its entirety.

15. Extension Options. Exhibit G to the Lease (entitled “Extension Option”) is
hereby deleted and replaced in its entirety with Exhibit G which is attached to
this Second Amendment.

16. Expansion Options. Exhibits I-1 and I-2 to the Lease (entitled “Expansion
Options” and “Potential Expansion Floors”) are hereby deleted and replaced in
their entirety with Exhibits I-1 and I-2 which are attached to this Second
Amendment.

17. Right of Offer. Exhibit J to the Lease (entitled “Right of Offer”) is hereby
deleted and replaced in its entirety with Exhibit J which is attached to this
Second Amendment.

18. Parking Rights. From and after the Expansion Space Rent Commencement Date
for each of the Second Amendment Expansion Spaces, Tenant shall have the right
to obtain one additional Parking Contract for unreserved parking in the Parking
Garage for each 2,500 square feet of the Rentable Area of the applicable Second
Amendment Expansion Space which Tenant will then be leasing, but only if Tenant
gives written notice to Landlord at least sixty (60) days prior to the
applicable Expansion Space Rent Commencement Date that Tenant desires to use
additional Parking Contracts and the number of such Parking Contracts which
Tenant desires to use. Any such additional Parking Contracts shall be made
available and be used by Tenant on the same terms and conditions as are
applicable to the Parking Contracts under Exhibit H to the Original Lease.
Tenant shall execute and deliver to Landlord such documentation as Landlord may
reasonably require, from time to time, to memorialize the number of Parking
Contracts which Tenant is then using. Landlord shall continue to make four
(4) Parking Contracts for reserved parking spaces in the Parking Garage
available to Tenant throughout the Lease Term at a discounted rate equal to the
charge applicable, from time to time, to the Parking Contracts for unreserved
parking in the Parking Garage.

 

11



--------------------------------------------------------------------------------

19. Additional Generator Installation. Landlord hereby grants Tenant the right
(which must be exercised, if at all, by giving written notice to Landlord on or
before the last day on which Tenant shall be entitled to exercise the Extension
Option for the Second Extension Term), to install and maintain an additional
emergency generator, related equipment and switchgear (collectively, “Tenant’s
Additional Emergency Generator Equipment”) at the location on the B1 Level of
the Project which is identified on the floor plan attached hereto as Exhibit P-1
(“Tenant’s Additional Emergency Generator Site”) in accordance with and subject
to Tenant’s compliance with all of the terms and conditions set forth in the
First Amendment of the Existing Lease which are applicable to Tenant’s Emergency
Generator Equipment to transmit power from Tenant’s Additional Emergency
Generator Equipment to the Premises for the exclusive use of Tenant. Tenant
hereby agrees that Landlord shall have no obligation to make any improvements to
Tenant’s Additional Emergency Generator Site or to provide any improvement or
build-out allowance with respect thereto. Tenant shall execute and deliver to
Landlord such documentation as Landlord may reasonably require to memorialize
any exercise by Tenant of the rights granted in this Section.

20. Additional Storage Space. Beginning on January 1, 2009, or on any earlier
date specified by Tenant, Tenant shall lease the approximately 2,508 square feet
of storage space on the B-1 level of the Project which is identified as Storage
Space B-184 (the “First Additional Storage Space”) for a gross annual rental of
Eight Dollars ($8.00) per square foot and otherwise in accordance with all of
the terms and conditions which are applicable to the Storage Space which Tenant
is leasing from Landlord pursuant to Exhibit L which is attached to the Original
Lease. Tenant shall execute and deliver to Landlord such documentation as
Landlord may reasonably require to memorialize Tenant’s leasing of the
Additional Storage Space.

21. Additional Project Amenities. Within twelve (12) months after the Effective
Date of this Second Amendment, Landlord shall, construct a conference center in
the Project with one meeting room having the capability of seating not less than
one hundred fifty (150) people (the “Conference Room Center”). Tenant shall have
the right to use the Conference Room Center on an advance reservation basis,
with no charge applicable to the first twenty (20) business days of such use
each year, and, after twenty (20) business days of such use, upon payment of
such standard charges for such additional use as shall be established by
Landlord from time to time, which charges shall not, however, exceed the fees
being charged from time to time for similar conference room facilities in the
central business district of downtown Minneapolis. Landlord shall also, within
twelve (12) months after the Effective Date of this Second Amendment, construct
men’s and women’s shower facilities on the B-1 Level of the Project which may be
used by Tenant’s employees in accordance with such reasonable rules as may be
established by Landlord with respect to such use.

22. Naming Rights. Notwithstanding anything to the contrary in Section 36.2 of
the Original Lease, Tenant shall have the Naming Right (as defined in
Section 36.2 of the Original Lease) on and after March 1, 2009, through
October 31, 2010, so long as, on the date of such exercise and at all times
thereafter (i) Tenant is Directly Occupying not less than 339,000 square feet of
Rentable Area in the Project, and (ii) Tenant remains legally obligated to lease
the Third Expansion Space and the Fourth Expansion Space from Landlord in
accordance with the provisions of this Second Amendment. On and after
November 1, 2010, all rights and obligations of Landlord and Tenant with respect
to the Naming Right shall be as stated in Section 36.2 of the Original Lease,
except that the reference to “400,000” in the first sentence of Section

 

12



--------------------------------------------------------------------------------

36.2 of the Original Lease shall be changed to “395,000”, and except as
otherwise provided in this Second Amendment. Tenant shall not be responsible for
any costs of Landlord or of other tenants which result from the exercise by
Tenant of its Naming Right (except that Tenant shall be obligated to reimburse
Landlord for all reasonable third-party costs incurred by Landlord in connection
with designing, fabricating and/or installing any new signs that are installed
pursuant to Section 23 of this Second Amendment). Tenant shall have the right at
any time during the Term or after the expiration or termination of the Lease to
require Landlord to remove the Capella name from the Tower (and to cease use of
any name associated with Tenant, or any of its Affiliates, in connection with
the Tower or the Project) at any time upon not less than ninety (90) days prior
written notice provided that Tenant reimburses Landlord for all third-party
costs incurred by Landlord in removing and replacing such signage as necessary.

23. Project Signage.

(a) During any period that the Naming Right is in effect, Tenant’s rights under
Section 36.1 of the Original Lease shall be supplemented as follows:

 

  (i) Tenant shall have the right, at Tenant’s expense, to install and display
the name “Capella Tower” (or other Permitted Name) at the top of the Second
Avenue Monument Sign (above the three sign panel areas) substantially as shown
on Exhibit S-24 hereto. Tenant shall also be entitled to use the topmost of the
three sign panels on the Second Avenue Monument Sign, as shown on Exhibit S-24.
No other Project tenant shall be entitled to use a sign panel on the Second
Avenue Monument Sign with an area greater than the area of Tenant’s sign panel.
Landlord may place Project identification signage on a sign panel on the Second
Avenue Monument Sign, but such identification signage may not be placed on a
sign panel with an area greater than the area of Tenant’s sign panel.

 

  (ii) Tenant shall have the right, at Tenant’s expense, to install and display
signage at any or all of the locations in the Project which are identified in
Exhibit R attached hereto, in accordance with the depictions attached in Exhibit
S attached hereto.

 

  (iii) Tenant shall have the right, at Tenant’s expense, to remove the existing
characters (“225 South Sixth”) from under the glass canopy at the Sixth Street
and Second Avenue entrance to the Project (the “Eyebrow Sign Area”). Landlord
shall not install or permit to be installed in the Eyebrow Sign Area any other
name, character or symbol which alone or in combination identify the Tower,
Building or Project, or any tenant in the Tower, Building or Project, or any
other person or entity.

 

  (iv) No signage identifying the Tower, Building, Project or any Project tenant
shall be permitted in the Common Areas of the Tower or on exterior portions of
the Tower (including the exterior street plaza at the base of the Tower) that is
more prominent than Tenant’s Project signage as described in this Section 23,
Exhibit R and Exhibit S.

 

13



--------------------------------------------------------------------------------

  (v) Landlord shall, when referring to the Tower, refer to the Tower as either
“Capella Tower” or “Capella Tower at 225 South Sixth” (i) in any advertisement
created by Landlord (or its agents) to welcome a new tenant to the Tower or to
thank an existing tenant of the Tower for extending its lease or to offer space
in the Tower for lease, (ii) in any marketing materials hereafter created by
Landlord (or its agents), or (iii) in Landlord’s website for the Project.

 

  (vi) For purposes of this Section 23, a “Permitted Name” shall mean any name
approved by Landlord pursuant to clause (ii) of Section 36.2 of the Original
Lease. If at any time Tenant shall elect to use a Permitted Name instead of
“Capella Tower”, all references on Exhibit R and Exhibit S shall be adjusted to
reflect the Permitted Name (but Tenant shall be responsible for all reasonable
third-party costs incurred by Landlord in changing any signage from “Capella
Tower” to reflect the Permitted Name).

(b) The second sentence of Section 36.2 of the Original Lease (beginning with
the phrase “For so long as Tenant’s naming right is in effect. . .” and ending
with the phrase “. . . all applicable Legal Requirements.”) is hereby deleted
from the Lease, and shall be of no further force or effect.

24. After Hours HVAC Services Charges. The following example is intended to
clarify the charges to be paid by Tenant for after hours HVAC services under
Section 14(b) of the Existing Lease:

If Tenant requests after hours HVAC services be provided to the 7th floor of the
Tower, Tenant will be charged the current after hours HVAC services rate
(currently $35.00 per hour) for such services and if Tenant then requests after
hours HVAC services for the same period of time to the 8th floor of the Tower
and the 8th floor of the Building, Tenant will be charged the current additional
after hours HVAC services rate for each additional floor (currently $5.00 per
hour) for such services for a total of $10.00 per hour for the two floors
combined (each additional $5.00 per hour per floor is intended to cover the
costs associated with running the air handling units on such floors).

25. Acknowledgement. Tenant hereby acknowledges that Tenant now has no
extension, renewal, expansion, contraction or early termination rights (except
for rights to terminate based on damage, condemnation or Landlord’s default, and
except as set forth in Section 10.10 of the Original Lease and in Section 30 of
this Second Amendment) or rights of first offer or refusal with respect to the
Premises or any other space in the Project (collectively, “Modification
Rights”), except for (i) the Extension Options described in Section 15 above and
in Exhibit G attached hereto, (ii) the Expansion Options described in Section 16
above and in Exhibits I-1 and I-2 attached hereto, and (iii) the Right of Offer
described in Section 17 above and in Exhibit J attached hereto. Any provision in
the Existing Lease or in any Exhibits thereto that establishes or that might be
interpreted to establish any other Modification Rights is hereby deleted.

 

14



--------------------------------------------------------------------------------

26. Brokerage Commissions.

(a) Tenant warrants that Tenant has not engaged or dealt with any broker in
connection with this Second Amendment except for TEGRA Group. Tenant agrees to
defend, indemnify and hold Landlord and Landlord’s agents harmless from and
against all losses, damages, costs and expenses (including reasonable attorneys’
fees) suffered by Landlord as a result of any claim for brokers’ fees or
finders’ fees asserted on account of any dealings with Tenant by any broker in
connection with this Second Amendment, but excluding any claims of TEGRA Group.
Landlord warrants that it has not engaged or dealt with any broker in connection
with this Second Amendment other than TEGRA Group. Landlord agrees to defend,
indemnify and hold Tenant harmless from and against all losses, damages, costs
and expenses (including reasonable attorneys’ fees) suffered by Tenant as a
result of any claim for brokers’ or finders’ fees asserted on account of any
dealing with Landlord by any broker in connection with this Second Amendment.

(b) Landlord agrees to pay or cause to be paid to TEGRA Group a commission in an
amount equal to (i) $4.00 per square foot of the Rentable Area of the Existing
Premises, (ii) $5.50 per square foot of the Rentable Area of the First Expansion
Space and the Second Expansion Space, (iii) $4.50 per square foot of the
Rentable Area of the Third Expansion Space, and (iv) $4.00 per square foot of
the Rentable Area of the Fourth Expansion Space; with one half of such
commission being due and payable within thirty (30) days after the date on which
this Second Amendment has been fully executed and delivered and the other one
half of the commission being due and payable on March 1, 2009. If Tenant
exercises its Extension Option for the Second Extension Term pursuant to Exhibit
G which is attached to this Second Amendment, Landlord agrees to pay Tenant or,
at Tenant’s request, Tenant’s broker a commission in an amount equal to $3.00
per square foot of the Premises (as of the first day of the Second Extension
Term), with such commission being due and payable within thirty (30) days after
the first day of the Second Extension Term. If Tenant exercises an Expansion
Option pursuant to Exhibit I-1 which is attached to this Second Amendment or if
Tenant exercises a Right of Offer pursuant to Exhibit J which is attached to
this Second Amendment, then in any such case, Landlord agrees to pay Tenant or,
at Tenant’s request, Tenant’s broker a commission in an amount equal to $0.065
per square foot of the Rentable Area of the space then being leased pursuant to
such Expansion Option or Right of Offer for each month that Tenant will pay Base
Rent for such space during the First Extension Term; with such commission being
due and payable within thirty (30) days after the first day such space is leased
to Tenant.

(c) The last three sentences in Section 35.10 of the Original Lease are hereby
deleted from the Lease, and shall be of no further force or effect. Tenant
hereby agrees that Landlord shall not be obligated to pay any commission to
Tenant or to Tenant’s broker pursuant to the last three sentences in
Section 35.10 of the Original Lease because of any of the matters contemplated
in this Second Amendment or otherwise.

27. Counterparts. This Second Amendment may be executed in any number of
counterparts, all of which shall be considered one and the same Amendment, even
though all parties hereto have not signed the same counterpart. Signatures on
this Second Amendment which are transmitted by facsimile shall be valid for all
purposes. Any party shall, however, deliver an original signature for this
Second Amendment to the other party upon request.

 

15



--------------------------------------------------------------------------------

28. Reaffirmation of Lease. Except as expressly amended herein, all of the terms
and conditions of the Existing Lease remain in full force and effect.

29. Successors and Assigns. This Second Amendment shall be binding upon and be
enforceable by Landlord and Tenant and their successors and permitted assigns.

30. Lender Consent and Confirmation. Landlord represents and warrants to Tenant
that Landlord owns fee simple title to the Project, subject only to a Mortgage
in favor of LaSalle Bank National Association, as Trustee (“Mortgage Holder”).
Landlord agrees to obtain and deliver to Tenant as soon as reasonably possible,
but in no event later than June 30, 2008, a Subordination, Non-Disturbance and
Attornment Agreement (the “Mortgage Holder SNDA”), in the form attached hereto
as Exhibit T, or with such changes thereto as are approved by Tenant, executed
and acknowledged by the Mortgage Holder. If the Mortgage Holder SNDA is executed
on behalf of the Mortgage Holder by a servicer or other third party purporting
to act for and bind the Mortgage Holder, then the Mortgage Holder SNDA shall be
accompanied by recordable evidence of the authority of such servicer or third
party to so act for and bind the Mortgage Holder, which recordable evidence of
authority shall be in form and substance acceptable to Tenant.

If Landlord shall fail to deliver to Tenant a recordable original of the
Mortgage Holder SNDA (and, if applicable, recordable evidence of authority of
any servicer or third party purporting to act for and bind the Mortgage Holder,
as described above) by June 30, 2008, Tenant may by written notice to Landlord
terminate this Second Amendment at any time on or before August 31, 2008, and
upon any such termination, this Second Amendment shall be of no further force or
effect, except that Landlord shall reimburse Tenant for the actual out-of-pocket
costs and expenses incurred by Tenant in connection with this Second Amendment,
including, without limitation, design fees, construction costs and expenses,
attorneys’ fees and consultants’ fees.

[The remainder of this page is blank]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Tenant has executed this Second Amendment to Lease to be
effective as of the date first above written.

 

TENANT:

CAPELLA EDUCATION COMPANY

a Minnesota corporation

By:  

/s/ Lois M. Martin

Name:   Lois M. Martin Title:   SVP and CFO

This is a signature page to the Second Amendment to Lease between Minneapolis
225 Holdings, LLC, a Delaware limited liability company, as Landlord, and
Capella Education Company, a Minnesota corporation, as Tenant.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord has executed this Second Amendment to Lease to be
effective as of the date first above written.

 

LANDLORD:

MINNEAPOLIS 225 HOLDINGS, LLC,

a Delaware limited liability company

By:  

Michael Potts, ASBCM

Name:   Michael Potts Title:   Vice President

This is a signature page to the Second Amendment to Lease between Minneapolis
225 Holdings, LLC, a Delaware limited liability company, as Landlord, and
Capella Education Company, a Minnesota corporation, as Tenant.

 

18



--------------------------------------------------------------------------------

Index to Exhibits

Each of the following Exhibits replaces and supersedes in its entirety the
corresponding Exhibit to the Existing Lease:

 

  Exhibit C    Declaration of Expansion Space Rent Commencement Date   Exhibit G
   Extension Options   Exhibit I-1    Expansion Option   Exhibit I-2   
Potential Expansion Floors   Exhibit J    Right of Offer Each of the following
Exhibits is new, and does not replace or supersede any prior Exhibit.   P-1   
Depiction of Tenant’s Emergency Generator Site   Q-1    Depiction of First
Expansion Space   Q-2    Depiction of Second Expansion Space   Q-3    Depiction
of Third Expansion Space   Q-4    Depiction of Fourth Expansion Space   R   
Capella Tower Signage Rights   R-1    Capella Tower Signage Floor Plans   S   
Sign Renderings   T    Form of Mortgage Holder SNDA



--------------------------------------------------------------------------------

EXHIBIT C

DECLARATION OF                     

EXPANSION SPACE RENT COMMENCEMENT DATE

This Declaration is made as of             , 200    , by and between Minneapolis
225 Holdings, LLC, a Delaware limited liability company (“Landlord”), and
Capella Education Company, a Minnesota corporation (“Tenant”).

Landlord and Tenant are parties to an Office Lease dated as of February 23,
2004, which was amended by a First Amendment to Lease dated May 16, 2006, and by
a Second Amendment to Lease dated                     , 200     (as amended, the
“Lease”), relating to certain premises situated in the office project now
commonly known as 225 South Sixth in Minneapolis, Minnesota.

In accordance with Section             of the Lease, Landlord and Tenant hereby
memorialize that:

1. The [insert applicable Expansion Space Rent Commencement Date] is
                    , 20        .

2. The expiration date of the First Extension Term is October 31, 2015.

 

TENANT:

CAPELLA EDUCATION COMPANY,

a Minnesota corporation

By:  

 

Name:   Title:   LANDLORD:

MINNEAPOLIS 225 HOLDINGS, LLC,

a Delaware limited liability company

By:  

 

Name:   Title:  

 

C-1



--------------------------------------------------------------------------------

EXHIBIT G

EXTENSION OPTIONS

1. Subject to the provisions of this Exhibit G, Tenant is hereby granted the
option to extend the Term of this Lease (the “Extension Options”) as to all (but
not part) of the Premises for two (2) periods of five (5) years each
(respectively, the “Second Extension Term” and the “Third Extension Term,”
individually an “Extension Term” and collectively, the “Extension Terms”).

2. Each Extension Term shall commence at the expiration of the then present Term
of the Lease.

3. Not earlier than eighteen (18) months and not later than fifteen (15) months
prior to the expiration of the First Extension Term, Landlord shall notify
Tenant in writing as to Landlord’s reasonable estimate of the Market Base Rental
Rate for the Premises during the last two and one half years of the Second
Extension Term (the “Second Extension Term Rate Notice”). Not earlier than
eighteen (18) months and not later than fifteen (15) months prior to the
expiration of the Second Extension Term, Landlord shall notify Tenant in writing
as to Landlord’s reasonable estimate of the Market Base Rental Rate for the
Premises during the Third Extension Term (the “Third Extension Term Rate
Notice”).

4. If Tenant desires to exercise an Extension Option, Tenant must give Landlord
written notice of such exercise (“Tenant’s Exercise Notice”):

(a) in the case of the Extension Option for the Second Extension Term, no later
than the later of (i) fifteen (15) months prior to the expiration of the First
Extension Term, and (ii) thirty (30) days after Tenant’s receipt of the Second
Extension Term Rate Notice described in Section 3 of this Exhibit G; and

(b) in the case of the Extension Option for the Third Extension Term, no later
than the later of (i) fifteen (15) months prior to the expiration of the Second
Extension Term, and (ii) thirty (30) days after Tenant’s receipt of the Second
Extension Term Rate Notice described in Section 3 of this Exhibit G.

Tenant’s Exercise Notice for either the Second Extension Term or the Third
Extension Term shall be subject to rescission as provided in Section 10 of this
Exhibit G. Time is of the essence and timely notice is an express condition to
the valid exercise of each Extension Option.

5. The extension of this Lease pursuant to the exercise of the Extension Option
for the Second Extension Term shall be upon the same terms and conditions of
this Lease (including, without limitation, Tenant’s obligation to pay Tenant’s
Additional Rent), except:

(a) the monthly Base Rent for the Premises shall be equal to one-twelfth of the
product of:

 

G-1



--------------------------------------------------------------------------------

(i) 104% of the Blended Annual Base Rate (as defined below) times the number of
square feet of the Rentable Area of the Premises for the period beginning on
November 1, 2015, and ending on October 31, 2016 (the “First Year Base Rent”);

(ii) 104% of the First Year Base Rent (as defined above) times the number of
square feet of the Rentable Area of the Premises for the period beginning on
November 1, 2016, and ending on October 31, 2017 (the “Second Year Base Rent”);

(iii) 104% of the Second Year Base Rent (as defined above) times the number of
square feet of the Rentable Area of the Premises for the period beginning on
November 1, 2017, and ending on April 30, 2018; and

(iv) an amount equal to ninety five percent (95%) of the annual Market Base
Rental Rate (as defined below) times the number of square feet of the Rentable
Area of the Premises for the period beginning on May 1, 2018, and ending on
October 31, 2020; and

(b) Landlord shall make available to Tenant an improvement allowance of up to
Seven Dollars ($7.00) per square foot of the Rentable Area of the Premises (the
“Second Extension Term Improvement Allowance”) to pay for those costs which
Tenant incurs in making improvements to the Premises on or before October 31,
2017 (the “Second Extension Term Improvements”). Landlord shall disburse the
Second Extension Term Improvement Allowance on a monthly basis in accordance
with customary construction disbursement procedures and upon receipt of a sworn
construction statement and draw requests, with supporting invoices for actual
costs incurred and lien waivers from all contractors and subcontractors
delivered one month in arrears; it being agreed, however, that Landlord shall
not be required to disburse any portion of the Second Extension Term Improvement
Allowance if Tenant is then in default of its obligations under the Lease. If
the actual cost of the Second Extension Term Improvements exceeds the amount of
the Second Extension Term Improvement Allowance, Tenant shall pay the excess
costs without reimbursement from Landlord as and when such excess costs become
due and payable. If Tenant has not submitted requisitions covering all of the
Second Extension Term Improvement Allowance on or before October 31, 2017, then
any unused portion of the Second Extension Term Improvement Allowance shall be
retained by Landlord, except that Landlord shall, at Tenant’s request, credit up
to but not more than $5.00 per square foot of the Second Extension Term
Improvement Allowance against the Rent next coming due under the Lease. Landlord
shall be permitted to offset against the Second Extension Term Improvement
Allowance any amounts past due to Landlord by Tenant under this Lease.

(c) The Second Extension Term Improvement Allowance shall be treated by Landlord
and Tenant as a tenant improvement allowance and all of the leasehold
improvements that are constructed and paid for with the Second Extension Term
Improvement Allowance shall be owned by Landlord; and

 

G-2



--------------------------------------------------------------------------------

(d) If Landlord fails to pay any portion of the Second Extension Term
Improvement Allowance which is properly due and payable, the unpaid amount shall
bear interest until paid at the Interest Rate, and if Landlord fails to pay such
properly due and payable amount within ten (10) business days after receiving
written notice from Tenant that such amount was not paid when due, then Tenant
shall be entitled to offset said amounts (including interest) against Rent due
and payable under the Lease.

For purposes of determining the Base Rent during the first two and one half
years of the Second Extension Term, the “Blended Annual Base Rate” means the
weighted average of the Base Rent paid for all of the Premises on a per square
foot basis as of October 31, 2015.

6. The renewal of this Lease pursuant to the exercise of the Extension Option
for the Third Extension Term shall be upon the same terms and conditions of this
Lease (including, without limitation, Tenant’s obligation to pay Tenant’s
Additional Rent), except:

(a) the Base Rent for the Premises during the Third Extension Term shall be
equal to ninety five percent (95%) of the Market Base Rental Rate for the Third
Extension Term as of the commencement of the Third Extension Term;

(b) Tenant shall have no option to renew this Lease beyond the Third Extension
Term provided for herein; and

(c) the leasehold improvements will be provided in their then-existing condition
(on an “as is” basis) at the time the Third Renewal Term commences and Tenant
shall not be entitled to any leasehold, build-out or other improvement
allowance.

7. Tenant shall have no right to exercise either Extension Option if Capella
Education Company has assigned this Lease other than to an Affiliate or in
connection with a Permitted Transfer (as defined in Section 10.7 of the Lease)
or subleased more than twenty percent (20%) of the Rentable Area of the Premises
other than to an Affiliate or in connection with a Permitted Transfer.

8. If Tenant fails to duly and timely exercise the Extension Option for the
Second Extension Term, Tenant’s Extension Option for the Third Extension Term
shall thereupon automatically terminate and expire.

9. Tenant shall not have the right to exercise an Extension Option if an Event
of Default exists under this Lease on the date Tenant’s notice is sent under
Section 4 above, and if, at any time thereafter until the commencement of the
applicable Extension Term, an Event of Default exists under this Lease, Landlord
shall, in addition to any other rights which Landlord may have under this Lease,
have the right to terminate this Lease effective as of the scheduled expiration
date of the then current Term of this Lease and prior to the commencement of the
applicable Extension Term.

10. For the purpose of this Exhibit G, the term “Market Base Rental Rate” shall
mean the amount of cash which a landlord would receive annually by then renting
the space in question assuming the landlord to be a prudent person willing to
lease but being under no compulsion to do so, assuming the tenant to be a
prudent person willing to lease but being under

 

G-3



--------------------------------------------------------------------------------

no compulsion to do so, and assuming a lease containing the same terms and
provisions as those herein contained. Market Base Rental Rate shall take into
consideration all relevant factors including the condition of the space and the
Second Extension Term Allowance. During the sixty (60) day period (the
“Negotiation Period”) commencing on (A) the later of (i) the date that is
fifteen (15) months prior to the expiration of the First Extension Term, or
(ii) the date of Landlord’s delivery to Tenant of the Second Extension Term Rate
Notice with respect to the Second Extension Term, or (B) the later of (i) the
date that is fifteen (15) months prior to the expiration of the Second Extension
Term, or (ii) the date of Landlord’s delivery to Tenant of the Third Extension
Term Rate Notice with respect to the Third Extension Term, Landlord and Tenant
shall each be available to meet with the other on a regular basis to determine
whether they can agree on the Market Base Rental Rate for the Premises for the
applicable Extension Term. If they fail to reach agreement, Tenant may, by
written notice to Landlord given at any time prior to the date that is twenty
(20) days after the last day of the Negotiation Period (a) elect to rescind the
Tenant’s Exercise Notice theretofore given by Tenant with respect to the
applicable Extension Term, in which case the rights of Landlord and Tenant under
the Lease shall continue just as though Tenant’s Exercise Notice had never been
given and the Term of the Lease shall expire at the end of the then current Term
of this Lease; or (b) elect to have the Market Base Rental Rate for the
applicable Extension Term determined by arbitration in accordance with this
Exhibit G; if within said twenty (20) day period Tenant does not in writing
elect option (b), Tenant will be conclusively deemed to have elected option (a).

11. If Tenant and Landlord cannot agree to the Market Base Rental Rate for the
last two and one half years of the Second Extension Term or the Market Base
Rental Rate for the Third Extension Term (it being agreed that both Landlord and
Tenant will be reasonable in their attempt to determine the Market Base Rental
Rate), and if such rate is to be determined by arbitration in accordance with
this Exhibit G, the following procedures shall apply:

The determination of the Market Base Rental Rate will be determined by an
arbitration board consisting of three reputable real estate professionals with
experience with first-class office buildings in the Minneapolis-St. Paul
metropolitan area, each of whom shall be a Member of the Appraisal Institute
with the designation of “MAI.” Within twenty (20) days after initiation of
arbitration, each party shall appoint one arbitrator who shall have no material
financial or business interest in common with the party making the selection and
shall not have been employed by such party for a period of three years prior to
the date of selection. If a party fails to give notice of appointment of its
arbitrator within the twenty (20) day period provided above, then upon two
(2) business days notice the other party may appoint the second arbitrator. The
arbitrators selected by the parties shall attempt to agree upon a third
arbitrator. If the first two arbitrators are unable to agree on a third
arbitrator within thirty (30) days after the appointment of the second
arbitrator, then such third arbitrator shall be appointed by the presiding judge
of the Hennepin County District Court, or by any person to whom such presiding
judge formally delegates the matter or, if such methods of appointment fail, by
the American Arbitration Association. The parties will submit to the arbitrators
the definition of the Market Base Rental Rate, each party will be entitled to
present to the arbitrators evidence concerning the Market Base Rental Rate at a
hearing scheduled not earlier than thirty (30) and not later than sixty
(60) days after the final arbitrator has been selected, and each arbitrator
shall submit his or her determination in a sealed envelope by the twentieth (20
th) day following the date of such hearing, and any determination not submitted
by such time shall be disregarded. The parties

 

G-4



--------------------------------------------------------------------------------

shall meet on said twentieth (20th) day (or if it is not a business day, on the
first business day thereafter) at 11:00 a.m. at the office of Landlord, or such
other place as the parties may agree and simultaneously deliver the
determinations. If the determinations of at least two of the arbitrators shall
be identical in amount such amount shall be deemed the Market Base Rental Rate.
If the determination of the three arbitrators shall be different in amount, the
Market Base Rental Rate shall be determined as follows:

(a) If neither the highest or lowest determination differs from the middle
determination by more than ten percent (10%) of such middle determination, then
the Market Base Rental Rate shall be deemed to be the average of the three
determinations; and

(b) If clause (a) does not apply, then the Market Base Rental Rate shall be
deemed to be the average of the middle determination and the determination
closest in amount to such middle determination.

The decision of the arbitrators, determined as above set forth, will be final
and non-appealable. Except where specifically provided otherwise in this Lease,
each party shall bear its own expenses in connection with the arbitration and
the costs of its arbitrator, and the cost of the third arbitrator shall be
shared equally by Landlord and Tenant. The costs of all counsel, experts and
other representatives that are retained by a party will be paid by such party.

 

G-5



--------------------------------------------------------------------------------

EXHIBIT I-1

EXPANSION OPTIONS

1. Subject to the terms and conditions set forth in this Exhibit I-1, Landlord
hereby grants Tenant the options (individually, an “Expansion Option” and
collectively, the “Expansion Options”) to add the following expansion spaces
(each an “Expansion Space”) to the Premises:

(a) “Fifth Expansion Option” shall mean all 29,394 square feet of the Rentable
Area on the 4th floor of the Tower which is identified on the floor plan that is
attached hereto as Exhibit I-2 (the “Fifth Expansion Space”); with possession of
the Fifth Expansion Space being delivered to Tenant on any date (but in no event
later than August 31, 2011) which is specified by Tenant on not less than sixty
(60) days prior written notice to Landlord; and

(b) “Sixth Expansion Option” shall mean either (i) all 26,923 square feet of the
Rentable Area on the 12th floor of the Tower which is identified on the floor
plan that is attached hereto as Exhibit I-2 (the “12th Floor Tower Expansion
Space”) plus all 28,097 square feet of the Rentable Area on the 12th floor of
the Building which is identified on the floor plan that is attached hereto as
Exhibit I-2 (the “12th Floor Building Expansion Space”), or (ii) either all of
the 12th Floor Tower Expansion Space or all of the 12th Floor Building Expansion
Space, with the determination being made by Landlord as to which of these two
12th Floor Expansion Spaces shall be leased to Tenant (the 12th Floor Tower
Expansion Space and the 12th Floor Building Expansion Space are collectively
referred to herein as the “12th Floor Expansion Spaces”, and the space which is
being leased to Tenant pursuant to Tenant’s exercise of the Sixth Expansion
Option shall be referred to herein as the “Sixth Expansion Space”); with
possession of the Sixth Expansion Space being delivered to Tenant on July 1,
2011, unless Landlord and Tenant agree in writing to an earlier delivery date.
If Tenant desires to exercise the Expansion Option for the Sixth Expansion
Space, Tenant must deliver written notice thereof to Landlord on or before
June 1, 2010, and such notice must state whether Tenant desires to lease both of
the 12th Floor Expansion Spaces or only one of the 12th Floor Expansion Spaces.
If Tenant elects to lease only one of the two 12th Floor Expansion Spaces,
Landlord shall promptly, after receipt of Tenant’s Exercise Notice, inform
Tenant as to which of the two 12th Floor Expansion Spaces will be leased to
Tenant.

2. Failure by Tenant to give timely notice of its exercise of either Expansion
Option (“Tenant’s Exercise Notice”) shall constitute Tenant’s decision not to
exercise the applicable Expansion Option, which shall thereupon automatically
terminate; it being agreed that time is of the essence and timely notice shall
be an express and agreed condition of such exercise.

3. Each Expansion Space shall be added to the Premises and leased to Tenant upon
the same terms and conditions of this Lease (including, without limitation,
Tenant’s obligation to pay Additional Rent), except:

 

I-1-1



--------------------------------------------------------------------------------

(a) Tenant shall not be obligated to pay any Base Rent or Tenant’s Additional
Rent for the Expansion Space until the earlier of (i) the date which is sixty
(60) days after the date on which possession of the Expansion Space is delivered
to Tenant, and (ii) the date on which Tenant takes occupancy of any portion of
the applicable Expansion Space for the conduct of its business (the “Expansion
Space Rent Commencement Date”); provided that from and after the date on which
possession of the Expansion Space is delivered to Tenant, the Expansion Space
shall be part of the Premises for all purposes of this Lease other than Tenant’s
obligation to pay Base Rent and Tenant’s Additional Rent and Tenant shall be
bound by and shall comply with all of the provisions of this Lease (including
those terms and conditions pertaining to acts or omissions of Tenant or Tenant’s
representatives, employees, agents, and contractors);

(b) the Base Rent which Tenant shall pay for each Expansion Space shall be the
same as the Base Rent as Tenant is obligated to pay from time to time for the
First Expansion Space;

(c) Tenant shall accept each Expansion Space in its “as is” condition on the
date that possession of the Expansion Space is delivered to Tenant; except that
the Expansion Space shall be delivered in accordance with the Space Delivery
Standards, and Landlord shall deliver such space broom clean, with all personal
property removed, and except that Landlord shall make an allowance available to
Tenant in an amount equal to $0.42 per square foot of the Rentable Area of the
Expansion Space for each month (or a pro rata portion thereof for any partial
month) remaining in the First Extension Term as of the applicable Expansion
Space Rent Commencement Date to pay for those costs which are incurred by Tenant
in designing and constructing those leasehold improvements which Tenant desires
to make to the Expansion Space (the “Expansion Space Improvement Allowance”).
For so long as Tenant is not in default under this Lease, Landlord shall pay
each Expansion Space Improvement Allowance on a monthly basis in accordance with
customary construction disbursement procedures and upon receipt of a sworn
construction statement and draw request, with supporting lien waivers from all
material contractors and subcontractors delivered one month in arrears. Landlord
shall be permitted to offset against each Expansion Space Improvement Allowance
any amounts past due to Landlord by Tenant under this Lease. If the actual cost
of designing and constructing improvements to the Expansion Space plus the cost
of moving into the Expansion Space shall be less than the Expansion Space
Improvement Allowance, Landlord shall credit up to but not more than $5.00 per
square foot of the Expansion Space Improvement Allowance against the Rent coming
due under the Lease commencing on the first day of any month designated by
Tenant, but in no event commencing later than the sixth full month after the
applicable Expansion Space Rent Commencement Date;

(d) The Term of this Lease for each Expansion Space shall expire upon the
expiration of the Lease Term for the Existing Premises;

(e) Each Expansion Space Improvement Allowance shall be treated by Landlord and
Tenant as a tenant improvement allowance and all of the leasehold improvements
that are constructed and paid for with an Expansion Space Improvement Allowance
shall be owned by Landlord;

 

I-1-2



--------------------------------------------------------------------------------

(f) If Landlord fails to pay any portion of an Expansion Space Improvement
Allowance which is properly due and payable, the unpaid amount shall bear
interest until paid at the Interest Rate, and if Landlord fails to pay such
properly due and payable amount within ten (10) business days after receiving
written notice from Tenant that such amount was not paid when due, then Tenant
shall be entitled to offset said amounts (including interest) against Rent due
and payable under the Lease.

4. Tenant shall have no right to exercise an Expansion Option if Capella
Education Company has assigned this Lease other than to an Affiliate or in
connection with a Permitted Transfer (as defined in Section 10.7 of the Lease)
or if Capella Education Company has subleased more than twenty percent (20%) of
the Rentable Area of the Premises other than an Affiliate or in connection with
a Permitted Transfer.

5. Tenant shall have no right to exercise an Expansion Option if on the date
Tenant delivers a Tenant’s Expansion Notice an Event of Default exists under
this Lease and, if at any time after Tenant exercises an Expansion Option until
the date on which Landlord is scheduled to deliver possession of the Expansion
Space to Tenant, an Event of Default exists under this Lease, Landlord shall, in
addition to any other rights which Landlord may have under this Lease, have the
right to terminate Tenant’s right to lease the Expansion Space by giving Tenant
written notice of such termination.

6. Landlord shall promptly after any Expansion Space Rental Commencement Date
prepare a declaration confirming the Expansion Space Rental Commencement Date
and the Rentable Area of the Expansion Space and deliver such declaration to
Tenant. If such declaration is complete and correct, Tenant shall execute and
return such declaration within thirty (30) days after submission, failing which,
Tenant shall be conclusively deemed to have agreed that the information in the
declaration is accurate and Tenant shall have thereby waived any right to object
to the accuracy of such information unless within such thirty (30) day period
Tenant notifies Landlord of its reasons for objecting to the declaration.

7. Landlord shall not be liable for any delay in delivering or any failure to
deliver possession of any Expansion Space to Tenant by reason of any holding
over by any previous tenants or occupants of same, nor shall such failure impair
the validity of the Lease. Landlord shall, however, use all reasonable efforts
to deliver possession of any Expansion Space in accordance with the provisions
of this Exhibit I-1.

8. Tenant’s Expansion Options shall be independent of Tenant’s Right of Offer
and no failure by Tenant to exercise its Right of Offer with respect to any
Available Space shall affect any Expansion Option.

 

I-1-3



--------------------------------------------------------------------------------

EXHIBIT I-2

POTENTIAL EXPANSION FLOORS

[Copy attached hereto]

 

I-2-1



--------------------------------------------------------------------------------

EXHIBIT J

RIGHT OF OFFER

1. Tenant shall have the continuous right (“Right of Offer”) during the Term of
this Lease to elect to lease any Available Space which is located on a floor
which is then contiguous to a floor of the Premises on and subject to the terms
and conditions set forth in this Exhibit J. Notwithstanding the foregoing, the
Right of Offer shall not apply to (i) the 15th floor of the Tower, (ii) the 12th
floor of the Tower until the Sixth Expansion Option expires, or (iii) the 12th
floor of the Building until the Sixth Expansion Option expires.

2. “Available Space” means space described in Section 1 of this Exhibit J upon
the expiration of the rights of existing tenants to such space. As of the
Effective Date of this Second Amendment, Landlord represents to Tenant that, as
to the floors which now constitute Available Space, the only rights of existing
tenants are the rights of International Business Machines Corporation to the 4th
Floor of the Building under its current lease, which lease is currently
scheduled to expire on December 31, 2011 (subject to a right to extend for a
five-year period ending December 31, 2016). Tenant’s Right of Offer is subject
to (a) any existing rights in favor of other tenants specified in this
Section 2, (b) any rights hereafter granted by Landlord with respect to space on
any floor that is not contiguous to the Premises at the time such rights are
granted by Landlord, and (c) any rights granted by Landlord with respect to
space on any floor that is contiguous to the Premises which Landlord has offered
to Tenant pursuant to this Exhibit J but as to which Tenant has not exercised
its Right of Offer hereunder. The date following the expiration of all of such
rights to lease any such space shall be deemed to be the date on which such
space becomes available for lease pursuant to this Exhibit J.

3. Landlord shall use reasonable efforts to give notice to Tenant as and when
Landlord anticipates that any Available Space will become available. Landlord
shall state in each notice (an “Available Space Notice”) hereunder (i) the space
available, (ii) the date Landlord anticipates that such space will be available
for delivery, (iii) the term that the Available Space is available for lease by
Tenant (if less than for all of the remaining Lease Term) and (iv) with respect
to any Available Space which would be added to the Premises after the expiration
of the First Extension Term, Landlord’s reasonable estimate of the Market Base
Rental Rate with respect to such space. Landlord shall not give Tenant an
Available Space Notice more than eighteen (18) months prior to the date on which
Landlord anticipates that any space shall become available with respect to such
space unless prior thereto Landlord has in good faith entered into substantive
discussions with respect to leasing all or a significant portion of such space
with a specific third party. If an Available Space Notice from Landlord
identifies Available Space on more than one (1) floor or two (2) or more
non-contiguous spaces on the same floor, Tenant may exercise its Right of Offer
as to all of such spaces or on a floor-by-floor basis (when the Available Space
is on more than one floor) and on a space-by-space basis (when the Available
Space includes non-contiguous spaces on the same floor, or when the Available
Space includes both space in the Building and space in the Tower).

4. Tenant may elect to lease all (but, except as provided in Section 3 above,
not less than all) of any individual Available Space by giving Landlord written
notice of such election on or before the date that is thirty (30) days after
Tenant’s receipt of the Available Space Notice given by Landlord with respect to
such Available Space, which notice from Tenant shall specify

 

J-1



--------------------------------------------------------------------------------

the Available Space which Tenant desires to lease (if Tenant is entitled to
lease less than all of such Available Space under Section 3 above) and (for any
Available Space which would be added to the Premises after the First Extension
Term) whether Tenant accepts Landlord’s reasonable estimate of the Market Base
Rental Rate for such Available Space. If Tenant fails to respond within the time
required, Tenant’s rights under this Exhibit J with respect to such space shall
automatically terminate, and Tenant shall have no further right under this
Exhibit J to lease such space unless (i) Landlord leases such space and such
lease expires or is terminated, or (ii) Landlord fails to lease such space
within two hundred seventy (270) days after the latest date that Tenant could
have elected to lease such Available Space pursuant to this Right of Offer.

5. Tenant may not elect to lease any Available Space under this Exhibit J during
the last year of the First Extension Term, unless Tenant has then exercised the
Extension Option for the Second Extension Term, or during the last year of the
Second Extension Term, unless Tenant has then exercised the Extension Option for
the Third Extension Term,. For purposes of this Exhibit J, Available Space shall
be deemed to have been “added to the Premises” on the Available Space Rent
Commencement Date.

6. Any space for which Tenant elects to exercise its Right of Offer under this
Exhibit J shall become part of the Premises, and except to the extent expressly
provided to the contrary in this Exhibit J (including without limitation, this
Section 6), shall be subject to the terms of this Lease applicable thereto,
without modification, and the Term of this Lease shall commence for such
Available Space on the earlier of (i) sixty (60) days after the date such space
is delivered to Tenant in accordance with the requirements of the Lease, and
(ii) the date on which Tenant takes occupancy of any portion of the Available
Space for the conduct of its business (the “Available Space Rent Commencement
Date”); provided that from and after the date on which possession of the
Available Space is delivered to Tenant, the Available Space shall be part of the
Premises for all purposes of this Lease other than Tenant’s obligation to pay
Base Rent and Tenant’s Additional Rent and Tenant shall be bound by and shall
comply with all of the provisions of this Lease (including those terms and
conditions pertaining to acts or omissions of Tenant or Tenant’s
representatives, employees, agents, and contractors).

7. For Available Space that is added to the Premises prior to the end of the
First Extension Term, from and after the Available Space Rent Commencement Date,
Tenant shall be obligated to pay Base Rent for the Available Space (the
“Available Space Rent”) at the same rate as the Base Rent which Tenant is
obligated to pay from time to time for the First Expansion Space. Tenant shall
also be obligated to pay Tenant’s Additional Rent for any Available Space from
and after the Available Space Rent Commencement Date. The Base Rent for any
Available Space which is added to the Premises after the First Extension Term
shall (unless Tenant accepts Landlord’s reasonable estimate of the Market Base
Rental Rate for such space, as set forth in the applicable Available Space
Notice) be computed at the Market Base Rental Rate determined by arbitration in
accordance with this Exhibit J.

The Market Base Rental Rate for any Available Space that is added to the
Premises after the First Extension Term shall be determined as of the applicable
Available Space Rent Commencement Date. As provided in Section 3 (and, for
re-offered space, Section 4) above, Landlord shall give Tenant notice of
Landlord’s reasonable estimate of the Market Base Rental Rate for any Available
Space that will be added to the Premises after the First Extension Term. If
Tenant does not accept Landlord’s reasonable estimate, and if Landlord and
Tenant

 

J-2



--------------------------------------------------------------------------------

cannot agree upon the determination of the Market Base Rental Rate within thirty
(30) days after Landlord’s Available Space Notice is given, and if Tenant
nonetheless timely exercises its Right of Offer for the Available Space, the
determination of the Market Base Rental Rate will be submitted to arbitration in
accordance with this Exhibit J. If the arbitration has not been completed on the
applicable Available Space Rent Commencement Date, Tenant will pay, in monthly
installments (and in addition to and not in lieu of the Rent due with respect to
the Premises [exclusive of such Available Space]), one-twelfth of Landlord’s
reasonable determination of the Available Space Rent, plus Additional Rent for
such Available Space. Upon determination of the Market Base Rental Rate by
arbitration, Landlord shall pay to Tenant or Tenant shall pay to Landlord, as
appropriate, the amount equal to the overpayment or underpayment of the
Available Space Rent from the applicable Available Space Rent Commencement Date
until the determination of the Market Base Rental Rate by arbitration, together
with interest accrued thereon during such period at a rate of interest equal to
the Interest Rate. Commencing as of the later of the determination of such
Market Base Rental Rate or the applicable Available Space Rent Commencement
Date, and on the first day of each and every month thereafter, Tenant shall pay
to Landlord in addition to the Rent then in effect with respect to the Premises
(exclusive of such Available Space), an amount equal to one-twelfth (1/12th) of
the per annum Available Space Rent, plus Additional Rent with respect to such
Available Space.

8. The term of this Lease for all Available Space shall expire upon the
expiration of the Term for the Existing Premises, unless, as specified in
Landlord’s notice, such space is not available to be leased to Tenant through
the expiration of the Term for the Existing Premises (in which event such
shorter term specified in the Landlord’s notice shall apply to any such
Available Space).

9. Tenant shall accept any Available Space or permitted portion thereof in its
“as is” condition as of the applicable Available Space Rent Commencement Date;
except that the Available Space shall be delivered in accordance with the Space
Delivery Standards, and Landlord shall deliver such space broom clean, with all
personal property removed, and except that, for Available Space that is added to
the Premises prior to the end of the First Extension Term, Landlord shall make
an allowance available to Tenant in an amount of up to $0.42 per square foot of
the Rentable Area of the Available Space for each month (or a pro rata portion
thereof for any partial month) remaining in the First Extension Term as of the
applicable Available Space Rent Commencement Date to pay for those costs which
are incurred by Tenant in designing and constructing those leasehold
improvements which Tenant desires to make to the Available Space (the “Available
Space Improvement Allowance”). For so long as Tenant is not in default under
this Lease, Landlord shall pay any Available Space Improvement Allowance on a
monthly basis in accordance with customary construction disbursement procedures
and upon receipt of a sworn construction statement and draw request, with
supporting lien waivers from all material contractors and subcontractors
delivered one month in arrears. Landlord shall be permitted to offset against
any Available Space Improvement Allowance any amounts past due to Landlord by
Tenant under this Lease. If the actual cost of designing and constructing
improvements to the Available Space plus the cost of moving into the Available
Space shall be less than the Available Space Improvement Allowance, Landlord
shall credit up to but not more than $5.00 per square foot of the Available
Space Improvement Allowance against the Rent due commencing on the first day of
any month designated by Tenant, but in no event commencing later than the sixth
full month after the applicable Available Space Rent Commencement Date.

 

J-3



--------------------------------------------------------------------------------

10. Each Available Space Improvement Allowance shall be treated by Landlord and
Tenant as a tenant improvement allowance and all of the leasehold improvements
that are constructed and paid for with an Available Space Improvement Allowance
shall be owned by Landlord.

11. If Landlord fails to pay any portion of an Available Space Improvement
Allowance which is properly due and payable, the unpaid amount shall bear
interest until paid at the Interest Rate, and if Landlord fails to pay such
properly due and payable amount within ten (10) business days after receiving
written notice from Tenant that such amount was not paid when due, then Tenant
shall be entitled to offset said amounts (including interest) against Rent due
and payable under the Lease.

12. Landlord shall promptly after any Available Space Rent Commencement Date
prepare a declaration confirming the Available Space Rent Commencement Date and
the Rentable Area of the Available Space. If the declaration is complete and
correct, Tenant shall execute and return such declaration within thirty
(30) days after submission, failing which Tenant shall be conclusively deemed to
have agreed that the information in the declaration is accurate and Tenant shall
have thereby waived any right to object to the accuracy of such information
unless within such thirty (30) day period Tenant notifies Landlord of its
reasons for objecting to the declaration.

13. This Exhibit J shall in no event constitute a covenant or guarantee by
Landlord that any Available Space will be available for lease by Tenant at any
time.

14. Tenant shall have no right to exercise the Right of Offer if an Event of
Default exists under this Lease at the time Landlord gives an Available Space
Notice under Section 3 above and, if at any time thereafter until the date
Landlord is to deliver the Available Space in question to Tenant, an Event of
Default exists under this Lease, Landlord shall, in addition to any other rights
which Landlord may have under this Lease, have the right to terminate Tenant’s
right to lease such Available Space by giving Tenant written notice of such
termination.

15. If at the time Landlord would be required to provide Tenant with an
Available Space Notice pursuant to Section 3 above, Capella Education Company
has assigned this Lease other than to an Affiliate or in connection with a
Permitted Transfer (as defined in Section 10.7 of the Lease), or Capella
Education Company has subleased more than twenty percent (20%) of the Rentable
Area of the Premises other than to an Affiliate or in connection with a
Permitted Transfer, then Landlord shall not be obligated to provide Tenant with
notice of such Available Space and Tenant’s Right of Offer to lease such
Available Space (if not already exercised and added to the Premises by Tenant)
shall, upon the occurrence of any such event, automatically terminate and have
no further force or effect.

16. Landlord shall not be liable for failure to give possession of any Available
Space by reason of any holding over or retention of possession by any previous
tenants or occupants of same, nor shall such failure impair the validity of this
Lease. However, Landlord does agree to use reasonable diligence to deliver
possession of the Available Space on the date specified in Landlord’s Available
Space Notice.

 

J-4



--------------------------------------------------------------------------------

17. For the purpose of this Exhibit J, the term “Market Base Rental Rate” shall
mean the amount of cash which a landlord would receive annually by then renting
the space in question assuming the landlord to be a prudent person willing to
lease but being under no compulsion to do so, assuming the tenant to be a
prudent person willing to lease but being under no compulsion to do so, and
assuming a lease containing the same terms and provisions as those herein
contained. Market Base Rental Rate shall take into consideration all relevant
factors including the condition of the space.

If Tenant elects to lease Available Space offered to Tenant in accordance with
this Exhibit J, but does not accept Landlord’s reasonable estimate of the Market
Base Rental Rate for such space, and if Tenant and Landlord cannot agree to the
Market Base Rental Rate on or before the date that is thirty (30) days after
Tenant’s receipt of the Available Space Notice given by Landlord with respect to
such Available Space, either party may by written notice to the other initiate
the determination of such rate by arbitration in accordance with the following
provisions:

The determination of the Market Base Rental Rate will be determined by an
arbitration board consisting of three reputable real estate professionals with
experience with first-class office buildings in the Minneapolis-St. Paul
metropolitan area, each of whom shall be a Member of the Appraisal Institute
with the designation of “MAI.” Within twenty (20) days after initiation of
arbitration, each party shall appoint one arbitrator who shall have no material
financial or business interest in common with the party making the selection and
shall not have been employed by such party for a period of three years prior to
the date of selection. If a party fails to give notice of appointment of its
arbitrator within the twenty (20) day period specified above, then upon two
(2) business days notice the other party may appoint the second arbitrator. The
arbitrators selected by the parties shall attempt to agree upon a third
arbitrator. If the first two arbitrators are unable to agree on a third
arbitrator within thirty (30) days after the appointment of the second
arbitrator, then such third arbitrator shall be appointed by the presiding Judge
of the Hennepin County District Court, or by any person to whom such presiding
judge formally delegates the matter or, if such methods of appointment fail, by
the American Arbitration Association. The parties will submit to the arbitrators
the definition of the Market Base Rental Rate from this Exhibit J each party
will be entitled to present to the arbitrators evidence concerning the Market
Base Rental Rate at a hearing scheduled not earlier than thirty (30) and not
later than sixty (60) days after the final arbitrator has been selected, and
each arbitrator shall submit his or her determination in a sealed envelope by
the 20th day following such hearing, and any determination not submitted by such
time shall be disregarded. The parties shall meet on said 20th day (or if it is
not a business day, on the first business day thereafter) at 11:00 a.m. at the
office of Landlord, or such other place as the parties may agree and
simultaneously deliver the determinations. If the determinations of at least two
of the arbitrators shall be identical in amount, such amount shall be deemed the
Market Base Rental Rate. If the determination of the three arbitrators shall be
different in amount, the Market Base Rental Rate shall be determined as follows:

(1) If neither the highest or lowest determination differs from the middle
determination by more than ten (10) percent of such middle determination, then
the Market Base Rental Rate shall be deemed to be the average of the three
determinations; and

 

J-5



--------------------------------------------------------------------------------

(2) If clause (1) does not apply, then the Market Base Rental Rate shall be
deemed to be the average of the middle determination and the determination
closest in amount to such middle determination.

The decision of the arbitrators, determined as above set forth, will be final
and non-appealable. Except where specifically provided otherwise in this Lease,
each party shall bear its own expenses in connection with the arbitration and
the costs of its arbitrator, and the cost of the third arbitrator shall be
shared equally by Landlord and Tenant. The costs of all counsel, experts and
other representatives that are retained by a party will be paid by such party.

18. Tenant’s Right of Offer shall be independent of Tenant’s Expansion Options
and no failure by Tenant to exercise an Expansion Option shall affect any Right
of Offer to which Tenant is entitled under this Exhibit J.

 

J-6



--------------------------------------------------------------------------------

EXHIBIT P-1

DEPICTION OF TENANT’S ADDITIONAL

EMERGENCY GENERATOR SITE

 

P-1-1



--------------------------------------------------------------------------------

EXHIBIT Q-1

DEPICTION OF FIRST EXPANSION SPACE

(Attach Floor Plan)

 

Q-1-1



--------------------------------------------------------------------------------

EXHIBIT Q-2

DEPICTION OF SECOND EXPANSION SPACE

(Attach Floor Plan)

 

Q-2-1



--------------------------------------------------------------------------------

EXHIBIT Q-3

DEPICTION OF THIRD EXPANSION SPACE

(Attach Floor Plan)

 

Q-3-1



--------------------------------------------------------------------------------

EXHIBIT Q-4

DEPICTION OF FOURTH EXPANSION SPACE

(Attach Floor Plan)

 

Q-4-1



--------------------------------------------------------------------------------

EXHIBIT R

“CAPELLA TOWER” SIGNAGE RIGHTS

Tenant shall have the following rights to modify and/or install, at Tenant’s
expense, signage at the locations referenced below and identified on the floor
plans attached hereto as Exhibit R-1.

In this Exhibit R: (i) the “Project logo” shall mean the geometric shapes and
adjoining “225 South Sixth” address, an example of which is shown in the bottom
right quadrant of the sign depicted on Exhibit S-1, and (ii) the “Capella Tower
logo” shall mean the words “Capella Tower” (in the stylized type face commonly
used by Tenant), an example of which is shown in the upper left quadrant of the
sign depicted on Exhibit S-1.

 

1. Signs #1 and #9: Shall be revised as shown on Exhibit S-1. Landlord shall
have the right to make changes to Signs #1 and #9 as it deems necessary, subject
to the following: (a) these signs shall be for use by retail tenants only and no
retail tenant shall have its name or logo more prominently displayed than the
Capella Tower logo; (b) the Capella Tower logo shall remain in the upper left
quadrant position.

 

2. Sign #2: Shall be revised as shown on Exhibit S-2.

 

3. Sign #3: Shall be revised as shown on Exhibit S-3.

 

4. Sign #4A and 4B: Sign #4A shall be revised as shown on Exhibit S-4. Sign #4B
shall be revised in a manner consistent with Sign #4A as shown on Exhibit S-4
with the exception that the directional arrows shall be adjusted accordingly.

 

5. Sign #5: Shall be revised as shown on Exhibit S-5.

 

6. Sign #6: Shall be revised as shown on Exhibit S-6.

 

7. Sign #7: Shall be revised as shown on Exhibit S-7.

 

8. Sign #8: Shall be revised as shown on Exhibit S-8.

 

9. Sign #10: Shall be revised as shown on Exhibit S-10.

 

10. Sign #11: Shall be revised as shown on Exhibit S-11.

 

11. Sign #12: Shall be revised as shown on Exhibit S-12.

 

12. Sign #13: Shall be revised as shown on Exhibit S-13.

 

13. Sign #14: Shall be revised as shown on Exhibit S-14.

 

R-1-1



--------------------------------------------------------------------------------

14. Sign #15: Shall be revised as shown on Exhibit S-15.

 

15. Sign #16: Shall be revised as shown on Exhibit S-16.

 

16. Sign #17: Shall be revised as shown on Exhibit S-17.

 

17. Sign #18: Shall be revised as shown on Exhibit S-18.

 

18. Sign #19: Shall be revised as shown on Exhibit S-19.

 

19. Sign #20: Shall be removed.

 

20. Sign #21: Shall be revised as shown on Exhibit S-21

 

21. Sign #22: Shall be revised as shown on Exhibit S-22.

 

22. Sign #23: Shall be removed.

 

23. Sign #24: Shall be revised as shown on Exhibit S-24. Landlord shall continue
to have the right to make changes to the lower two panels of the sign, subject
to the provisions of Section 23(a)(i) of the Second Amendment.

 

24. Signs #25, #26 and #27: Sign #25 shall be revised as shown on Exhibit S-25.
Signs #26 and #27 shall be revised in a manner consistent with Sign #25 as shown
on Exhibit S-25 with the exception that the floor level indicators shall be
adjusted accordingly.

 

25. Landlord and Tenant shall work together to modify the electronic directory
to reflect and display the Capella Tower name change in a manner acceptable to
both parties.

 

26. The phrase “225 South Sixth Street” shall be removed from the glass skyway
sign leading from the US Bank Plaza skyway into the Tower. The skyway sign
leading from the Ameriprise skyway into the Park Building shall be revised so
that the phrase “Capella Tower – 225 South Sixth” is added below the phrase
“Park Building – 650 Third Avenue South”. In no event will the names or logos of
any other Project tenants be placed on these skyway signs.

 

27. Tenant shall have the right, at Tenant’s option, to add the Capella Tower
logo on the existing external sign to the parking ramp entrance on Seventh
Street. The size of the Capella Tower logo shall be similar to that of the
Bremer logo currently on the sign.

 

28. Wherever the Project logo is relocated or added to the directional signage
in the Project all of the existing text on each sign may need to be replaced and
repositioned to accommodate the relocation of the Project logo to the bottom of
the sign.

 

29. The materials used to modify the signs noted above shall be the same as
those currently used on the existing signs.

 

R-1-2



--------------------------------------------------------------------------------

EXHIBIT S

SIGN RENDERINGS

This Exhibit S contains renderings of various of the signs referred to on
Exhibit R, as follows:

 

Exhibit

 

Sign

S-1

  #1 and #9

S-2

  #2

S-3

  #3

S-4

  #4A and #4B

S-5

  #5

S-6

  #6

S-7

  #7

S-8

  #8

S-10

  #10

S-11

  #11

S-12

  #12

S-13

  #13

S-14

  #14

S-15

  #15

S-16

  #16

S-17

  #17

S-18

  #18

S-19

  #19

S-21

  #21

S-22

  #22

S-24

  #24

S-25

  #25, #26 and #27

 

S-1



--------------------------------------------------------------------------------

EXHIBIT T

 

 

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

 

 

LASALLE BANK NATIONAL ASSOCIATION, as Trustee for Bear Stearns Commercial

Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series
2006-TOP 24

(“Lender”)

- and -

CAPELLA EDUCATION COMPANY

(“Tenant”)

- and –

MINNEAPOLIS 225 HOLDINGS, LLC

(“Landlord”)

Dated: March 17, 2008

Location: 225 South Sixth, Minneapolis, Minnesota

THIS INSTRUMENT WAS DRAFTED BY

AND UPON RECORDATION RETURN TO:

Maslon Edelman Borman & Brand, LLP

3300 Wells Fargo Center

Minneapolis, Minnesota

Attention: Edwin Chanin

(612) 672 8323

 

T-1



--------------------------------------------------------------------------------

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

This Subordination, Non-Disturbance and Attornment Agreement (this “Agreement”)
is entered into effective as of March 17, 2008, by and among LaSalle Bank
National Association, as Trustee for Bear Stearns Commercial Mortgage Securities
Inc., Commercial Mortgage Pass-Through Certificates, Series 2006-TOP 24, having
an address c/o Wells Fargo Bank, N.A., 1320 Willow Pass Rd Suite Concord, CA
94520 and its successors and assigns (collectively, “Lender”), Capella Education
Company, a Minnesota corporation (“Tenant”), and Minneapolis 225 Holdings, LLC,
a Delaware limited liability company, having an address at 225 South Sixth
Street, Suite 2590, Minneapolis, Minnesota 55402 (“Landlord”).

RECITALS:

A. 601 Second Avenue Limited Partnership (“Original Landlord”), as Landlord, and
Capella Education Company, as Tenant, entered into an Office Lease dated
February 23, 2004 (the “Original Lease”), which was amended by a First Amendment
to Lease dated May 16, 2006 (as so amended the “Existing Lease”) relating to
certain premises (as may be modified from time to time, the “Premises”) situated
in the office project which is now commonly known as 225 South Sixth in
Minneapolis, Minnesota, and which is located on the real property that is
legally described on Exhibit A attached hereto (the “Property”).

B. Landlord purchased the Property from Original Landlord on August 17, 2006, in
part with acquisition financing (the “Acquisition Loan”) that was obtained from
Morgan Stanley Mortgage Capital, Inc. (the “Original Lender”).

C. The Acquisition Loan was secured by a Mortgage, Assignment of Leases and
Rents, Fixture Filing and Security Agreement dated August 16, 2006, against the
Property that was recorded on August 17, 2006, as Document No. 4294846, in the
Office of the Registrar of Titles in and for Hennepin County, Minnesota (the
“Mortgage”).

D. Lender acquired the Acquisition Loan from the Original Lender and Lender is
now the present owner and holder of the Mortgage pursuant to an Assignment of
Mortgage, Assignment of Leases and Rents, Fixture Financing Statement and
Security Agreement and Assignment of Assignment of Leases and Rents dated
October 31, 2006, which was recorded on February 9, 2007, as Document
No. 4356462 in the Registrar of Titles Office in and for Hennepin County,
Minnesota (such Loan now being identified as Loan No.:70-0401222).

E. Landlord and Tenant are entering into a Second Amendment to Lease with an
effective date of March 17, 2008 (the “Second Amendment”), pursuant to which
Landlord and Tenant have agreed to increase the size of the Premises being
leased to Tenant under the Existing Lease, to extend the Term of the Lease, and
to modify the Existing Lease in various other respects, all as set forth in the
Second Amendment (the Existing Lease as modified by the Second Amendment and as
the same may be hereafter amended or modified is referred to in this Agreement
as the “Lease”).

 

T-2



--------------------------------------------------------------------------------

F. As a condition to making the Acquisition Loan, Tenant, Landlord and Original
Lender executed a Non-Disturbance and Attornment Agreement dated August 8, 2006
(the “Existing NDA”).

G. Landlord and Tenant are required under the Existing NDA to obtain the
Lender’s consent to the Second Amendment and Tenant has required, as a condition
to its execution and delivery of the Second Amendment, that Lender execute this
Agreement.

H. Landlord, Tenant and Lender have agreed that the Existing NDA shall have no
further force or effect and shall be replaced in its entirety with the
provisions of this Agreement.

AGREEMENT:

For good and valuable consideration, Tenant, Lender and Landlord agree as
follows:

(a) Subordination. The Lease and all of the terms, covenants and provisions
thereof and all rights, remedies and options of Tenant thereunder are and shall
at all times continue to be subject and subordinate in all respects to the
terms, covenants and provisions of the Mortgage and to the lien thereof,
including without limitation, all renewals, increases, modifications, spreaders,
consolidations, replacements and extensions thereof and to all sums secured
thereby and advances made thereunder with the same force and effect as if the
Mortgage had been executed, delivered and recorded prior to the execution and
delivery of the Lease.

(b) Non-Disturbance. If any action or proceeding is commenced by Lender for the
foreclosure of the Mortgage or the sale of the Property, Tenant shall not be
named as a party therein unless such joinder shall be required by law, provided,
however, such joinder shall not result in the termination of the Lease or
disturb the Tenant’s possession or use of the Premises demised thereunder, and
the sale of the Property in any such action or proceeding and the exercise by
Lender of any of its other rights under the Mortgage shall be made subject to
all rights of Tenant under the Lease, provided that at the time of the
commencement of any such action or proceeding or at the time of any such sale or
exercise of any such other rights (a) the Lease shall be in full force and
effect, and (b) Tenant shall not be in default (after any applicable notice and
cure period) of any of the terms, covenants or conditions of the Lease or of
this Agreement on Tenant’s part to be observed or performed.

Attornment. If Lender or any other subsequent purchaser of the Property shall
become the owner of the Property by reason of the foreclosure of the Mortgage or
the acceptance of a deed or assignment in lieu of foreclosure or by reason of
any other enforcement of the Mortgage (Lender or such other purchaser being
hereinafter referred as “Purchaser”), and the conditions set forth in Section 2
above have been met at the time Purchaser becomes owner of the Property, the
Lease shall not be terminated or affected thereby but shall continue in full
force and effect as a direct lease between Purchaser and Tenant upon all of the
terms, covenants and conditions set forth in the Lease and in that event, Tenant
agrees to attorn to Purchaser and Purchaser by virtue of such acquisition of the
Property shall be deemed to have agreed to accept such attornment, provided,
however, that Purchaser shall not be (a) liable for the failure of any

 

T-3



--------------------------------------------------------------------------------

prior landlord (any such prior landlord, including Landlord and any successor
landlord, being hereinafter referred to as a “Prior Landlord”) to perform any of
its obligations under the Lease which have accrued prior to the date on which
Purchaser shall become the owner of the Property, provided that the foregoing
shall not limit Purchaser’s obligations under the Lease to correct any
conditions of a continuing nature that (i) existed as of the date Purchaser
became the owner of the Property and (ii) violate Purchaser’s obligations as
landlord under the Lease; provided further, however, that Purchaser shall have
received written notice of such omissions, conditions or violations and shall
have had a reasonable opportunity to cure the same, all pursuant to the terms
and conditions of the Lease, (b) subject to any offsets, defenses, abatements or
counterclaims which shall have accrued in favor of Tenant against any Prior
Landlord prior to the date upon which Purchaser shall become the owner of the
Property, except to the extent that such offsets are otherwise expressly
provided for under the Lease or were used to fund any Improvement Allowance
under the Lease including interest thereon or to fund the repairs, maintenance
or other actions which would otherwise be an obligation of Purchaser upon its
acquisition of the Property, (c) liable for the return of rental security
deposits, if any, paid by Tenant to any Prior Landlord in accordance with the
Lease unless such sums are actually received by Purchaser, (d) bound by any
payment of rents, additional rents or other sums which Tenant may have paid more
than one (1) month in advance to any Prior Landlord unless (i) such sums are
actually received by Purchaser or (ii) such prepayment shall have been expressly
approved of by Lender or Purchaser, (e) bound by any agreement terminating or
amending or modifying the rent, term, commencement date or other material term
of the Lease (except for Amendments to the Lease which are executed to
memorialize rights granted in the Lease), or any voluntary surrender of the
Premises demised under the Lease, made without Lender’s or Purchaser’s prior
written consent prior to the time Purchaser succeeded to Landlord’s interest or
(f) bound by any assignment of the Lease or sublease of the Property, or any
portion thereof, made prior to the time Purchaser succeeded to Landlord’s
interest other than if pursuant to the provisions of the Lease. In the event
that any liability of Purchaser does arise pursuant to this Agreement, such
liability shall be limited and restricted to Purchaser’s interest in the
Property and shall in no event exceed such interest. Alternatively, upon the
written request of Lender or its successors or assigns, Tenant shall enter into
a new lease of the Premises with Lender or such successor or assign for the then
remaining term of the Lease, upon the same terms and conditions as contained in
the Lease (including, without limitation, any extension rights), except as
otherwise specifically provided in this Agreement.

(c) Notice to Tenant. After notice is given to Tenant by Lender that (a) the
Landlord is in default under the Mortgage, (b) Lender has exercised its right
under the assignment of leases and rents executed and delivered by Landlord to
Lender in connection with the Mortgage (the “Assignment of Leases”), and has
revoked the license granted to Landlord to collect rentals and monies due under
the Lease, and (c) the rentals under the Lease should be paid to Lender pursuant
to the terms of the Assignment of Leases, Tenant shall thereafter pay to Lender
or as directed by the Lender, all rentals and all other monies due or to become
due to Landlord under the Lease and Landlord hereby expressly authorizes Tenant
to make such payments to Lender and hereby releases and discharges Tenant from
any liability to Landlord on account of any such payments.

(d) Lender’s Consent. None of the following shall be binding upon Lender without
such action being taken with Lender’s prior consent: (a) any agreement amending,

 

T-4



--------------------------------------------------------------------------------

modifying or terminating the Lease (except for Amendments to the Lease which are
executed to memorialize rights granted in the Lease), (b) prepayment by Tenant
of any of the rents, additional rents or other sums due under the Lease for more
than one (1) month in advance of the due dates thereof, (c) except as expressly
permitted under the Lease, Tenant’s voluntarily surrender of the Premises
demised under the Lease, termination of the Lease, or shortening of the term
thereof, or (d) assignment of the Lease or sublease of the premises demised
under the Lease or any part thereof other than as permitted by and pursuant to
the provisions of the Lease.

(e) Notice to Lender and Right to Cure. Notwithstanding any provisions of the
Lease to the contrary, no notice of cancellation thereof or of an abatement
shall be effective unless Lender shall have received notice of default giving
rise to such cancellation or abatement and (i) in the case of any such default
that can be cured by the payment of money, until thirty (30) days shall have
elapsed following the giving of such notice, or (ii) in the case of any other
such default, until a reasonable period for remedying such default shall have
elapsed following the giving of such notice. Notwithstanding the foregoing,
Lender shall have no obligation to cure any such default.

(f) Notices. All notices or other written communications hereunder shall be
deemed to have been properly given (i) upon delivery, if delivered in person or
by facsimile transmission with receipt acknowledged by the recipient thereof and
confirmed by telephone by sender, (ii) one (1) Business Day (hereinafter
defined) after having been deposited for overnight delivery with any reputable
overnight courier service, or (iii) three (3) Business Days after having been
deposited in any post office or mail depository regularly maintained by the U.S.
Postal Service and sent by registered or certified mail, postage prepaid, return
receipt requested, addressed as follows:

 

If to Landlord:

      Minneapolis 225 Holdings, LLC    c/o Hines Interests Limited Partnership
   225 South Sixth Street, Suite 2590    Minneapolis, MN 55402    Attention:
Property Manager

With a copy to:

      Minneapolis 225 Holdings, LLC    c/o ASB Capital Management, LLC    7501
Wisconsin Avenue    Bethesda, MD 20814    Attention: Asset Manager – 225 South
Sixth

If to Tenant:

   Capella Education Company    225 South Sixth Street    Minneapolis, Minnesota
55402    Attention: General Counsel

 

T-5



--------------------------------------------------------------------------------

If to Lender:

   Wells Fargo Bank, N.A. as Master Servicer    Attn: Commercial Mortgage
Servicing    1320 Willow Pass Road Ste 300    Concord, Ca 94520

or addressed as such party may from time to time designate by written notice to
the other parties. For purposes of this Section 7, the term “Business Day” shall
mean a day on which commercial banks are not authorized or required by law to
close in the state where the Property is located. Either party by notice to the
other may designate additional or different addresses for subsequent notices or
communications.

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Lender, Tenant and Purchaser and their respective successors and
assigns.

(h) Governing Law. This Agreement shall be deemed to be a contract entered into
pursuant to the laws of the State where the Property is located and shall in all
respects be governed, construed, applied and enforced in accordance with the
laws of the State where the Property is located.

(i) Miscellaneous. This Agreement may not be modified in any manner or
terminated except by an instrument in writing executed by the parties hereto. If
any term, covenant or condition of this Agreement is held to be invalid, illegal
or unenforceable in any respect, this Agreement shall be construed without such
provision. This Agreement may be executed in any number of duplicate originals
and each duplicate original shall be deemed to be an original. This Agreement
may be executed in several counterparts, each of which counterparts shall be
deemed an original instrument and all of which together shall constitute a
single Agreement. The failure of any party hereto to execute this Agreement, or
any counterpart hereof, shall not relieve the other signatories from their
obligations hereunder. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice versa.

(j) Definitions. The term “Lender” as used herein shall include the successors
and assigns of Lender and any person, party or entity which shall become the
owner of the Property by reason of a foreclosure of the Mortgage or the
acceptance of a deed or assignment in lieu of foreclosure or otherwise. The term
“Landlord” as used herein shall mean and include the present landlord under the
Lease and such landlord’s predecessors and successors in interest under the
Lease, but shall not mean or include Lender. The term “Property” as used herein
shall mean the Property, the improvements now or hereafter located thereon and
the estates therein encumbered by the Mortgage.

(k) Further Acts. Tenant will, at the cost of Tenant, and without expense to
Lender, do, execute, acknowledge and deliver all and every such reasonable
further acts and assurances as Lender shall, from time to time, require, for the
better assuring and confirming unto Lender the property and rights hereby
intended now or hereafter so to be, or for carrying out the intention or
facilitating the performance of the terms of this Agreement or for filing,
registering or recording this Agreement, or for complying with all applicable
laws.

 

T-6



--------------------------------------------------------------------------------

(l) Limitations on Purchaser’s Liability. In no event shall the Purchaser, nor
any heir, legal representative, successor, or assignee of the Purchaser have any
personal liability for the obligations of Landlord under the Lease and should
the Purchaser succeed to the interests of the Landlord under the Lease, Tenant
shall look only to the estate and property of any such Purchaser in the Property
for the satisfaction of Tenant’s remedies for the collection of a judgment (or
other judicial process) requiring the payment of money in the event of any
default by any Purchaser as landlord under the Lease, and no other property or
assets of any Purchaser shall be subject to levy, execution or other enforcement
procedure for the satisfaction of Tenant’s remedies under or with respect to the
Lease; provided, however, that the Tenant may exercise any other right or remedy
provided thereby or by law in the event of any failure by Landlord to perform
any such material obligation.

[NO FURTHER TEXT ON THIS PAGE]

 

T-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lender, Tenant and Landlord have duly executed this
Agreement to be effective as of the date first above written.

 

LENDER:

LASALLE BANK NATIONAL ASSOCIATION, as Trustee for Bears Stearns Commercial
Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series
2006-TOP 24 BY: Wells Fargo Bank, National Association, its Master Servicer and
Authorized Agent

By:

 

 

Name:

 

 

Title:

 

 

 

STATE OF CALIFORNIA

  )     )   ss.

COUNTY OF CONTRA COSTA

  )  

On              of                     , 2008, before me,
                                        , the undersigned Notary Public in and
for said County and State, personally appeared
                                        , who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), as                      of Wells Fargo
Bank, N.A., as Master Servicer and Authorized Agent of LASALLE BANK NATIONAL
ASSOCIATION, as Trustee for Bears Stearns Commercial Mortgage Securities Inc.,
Commercial Mortgage Pass-Through Certificates, Series 2006-TOP 24, and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

 

Signature of Notary Public

  Commissioned for said County and State   (Seal)

 

T-8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lender, Tenant and Landlord have duly executed this
Agreement to be effective as of the date first above written.

 

TENANT:

CAPELLA EDUCATION COMPANY

a Minnesota corporation

By:

 

 

Name:

 

 

Title:

 

 

STATE OF MINNESOTA

   )      )   ss.

COUNTY OF HENNEPIN

   )  

The foregoing instrument was acknowledged before me this              day of
                    , 2008, by             , the                      of Capella
Education Company, a Minnesota corporation, on behalf of said corporation

 

 

Notary Public

Notarial Stamp or Seal

 

T-9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lender, Tenant and Landlord have duly executed this
Agreement to be effective as of the date first above written.

 

LANDLORD:

MINNEAPOLIS 225 HOLDINGS, LLC,

a Delaware limited liability company

By:

 

 

Name:

 

 

Title:

 

 

 

STATE OF

 

 

  )         )    ss.

COUNTY OF

 

 

  )  

The foregoing instrument was acknowledged before me this              day of
                    , 2008, by                     , the                     of
Minneapolis 225 Holdings, LLC, a Delaware limited liability company, on behalf
of said limited liability company.

 

 

Notary Public

Notarial Stamp or Seal

 

T-10



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION OF PROPERTY

Lot 6, Block 219, Town of Minneapolis, according to the plat thereof on file or
of record in the office of the Register of Deeds in and for Hennepin County.

The Northeasterly 7 feet of Lots 1, 2, and 3; the Northeasterly 7 feet of the
Northwesterly half of Lot 4; the Southeasterly half of Lot 4; and Lots 5, 6, 7,
8, 9 and 10;

all in Block 219, Brown and Jackins’ Addition to Minneapolis, according to the
plat thereof on file or of record in the office of the Register of Deeds in and
for Hennepin County.